 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhyllisWhitehead d/b/a P&L Cedar ProductsandRex Holmgren and Linda StalcupPort Angeles Shingle Weavers Local 2555 of UnitedBrotherhood of Carpenters and Joiners of America,and its SuccessorsandRex Holmgren and LindaStalcupWashington-Oregon Shingle Weavers District Coun-cil of United Brotherhood of Carpenters and Join-ers of America, and its SuccessorsandRex Holm-gren and Linda StalcupCases 19-CA-7487, 19-CB-2377, and 19-CB-2467May 28, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn February 3, 1976, Administrative Law JudgeJerrold H Shapiro issued the attached Decision inthis proceedingThereafter,Respondent Employerfiled exceptions and a supporting brief, and GeneralCounsel filed cross-exceptions and an answer to Re-spondent Employer's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order, as modified hereinThe Administrative Law Judge found it unneces-sary to decide whether the discharges involved hereinwere motivated in part by Stalcup's presentation toRespondent's owner Phyllis Whitehead of a list ofalleged safety code violations, and because Stalcupand Holmgren met with other employees to elect ashop stewardWe find merit in the GeneralCounsel's exceptions to the Administrative LawJudge's failure to find that Respondent was also mo-tivated by these additional considerations when itdischarged Stalcup and HolmgreniThe Respondent Employer has excepted to certain credibility findingsmade by the Administrative Law Judge It is the Board s established policynot to overrule an Administrative Law Judge s resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall ProductsInc,91NLRB 544 (1950), enfd 188 F2d 362 (CA 3, 1951) We havecarefully examined the record and find no basis for reversing his findings2The Administrative Law Judge found thatEmporium Capwell Co vWestern Addition Community Organization,420 U S 50 (1975), was not ap-positeMember Jenkins agrees, but does not accept the Administrative LawJudge s characterization of that decisionDuring the morning of December 11, 1974, Stal-cup presented a list of alleged safety violations toshop steward Jenny and to WhiteheadWithin 2hours of this event, Stalcup and Holmgren were dis-charged Additional motivation for the discharge ofStalcup is clear from the statements made at the timeStalcup presented the list to Whitehead Allen White-head, the owner's husband, told Stalcup that she had"no business giving me anything like this " JohnWilkerson, who was apparently acting as foreman,added, "There are enough people out of work whoare looking for work that we don't have to put upwith this kind of stuff from you " The above state-ments were made in the presence of owner White-head Since Stalcup's presentation of the safety list isprotected by the Act,' we find that to the extent herdischarge was motivated by that conduct, Respon-dent Employer violated Section 8(a)(1) 4The termination slips given to Stalcup and Holm-gren stated that one of the reasons for their dis-charges was the holding of an unauthorized meetingduring breaktimeThis has reference to a unionmeeting held on December 9, 1974, during the lunch-break, which was attended by all employees includ-ing steward Jenny, who was acting as foreman Theactivity is clearly protected and the discharges forattending the meeting constitute a violation of Sec-tion 8(a)(3) and (1) Accordingly, we so findORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow with respect to Respondent Employer, andhereby orders that Respondent PhyllisWhiteheadd/b/a P & L Cedar Products,Forks,Washington,her agents,successors,and assigns,RespondentWashington-Oregon Shingle Weavers District Coun-cil of United Brotherhood of Carpenters and Joinersof America, and its Successors,itsofficers,agents,and representatives,and Respondent Port AngelesShingleWeavers Local 2555 of United Brotherhoodof Carpenters and Joiners of America,and its Suc-cessors,its officers,agents, and representatives, shalltake the action set forth in the said recommendedOrder,except as so modified1Substitute the following for paragraphA,I,(b)"(b)Discharging or issuing warning slips to em-ployees because they have engaged in protected con-certed and union activities "3Alleluia Cushion Co Inc221 NLRB 999 (1975)4 The General Counsel contends that Holmgren'sdischarge was also mo-tivated in part by Stalcup's presentation of the safety list There is no evi-dence to support this contention and we make no such finding224 NLRB No 39 P & L CEDAR PRODUCTS2452 Substitute the attached Appendix A for that ofthe Administrative Law JudgeAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTengage in excessive criticism,policing, and harassment of our employees be-cause they engage in protected concerted activi-tiesWE WILL NOT warn or discharge our employeesbecause they engage in protected concerted andunion activitiesWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the National Labor Relations ActWE WILL rescind and delete from the person-nel files of Rex Holmgren and Linda Stalcup thewritten warnings issued to them on December10, 1974WE WILL offer Linda Stalcup and Rex Holm-gren immediate and full reinstatement to theirformer jobs or, if these jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority and other rights and privi-leges, and we will made them each whole for anyloss of wages suffered as a result of their dis-chargesPHYLLISWHITEHEAD d/b/a P & L CEDARPRODUCTSJuly 2, 1975, respectively,and were amended on September15, 1975, by Stalcup On February 10, 1975, a complaintwas issued against Respondent Employer and on Septem-ber 16,1975, a consolidated complaint was issued againstRespondent Unions alleging that Respondent Employerwas engaging in unfair labor practices within the meaningof Section 8(a)(1) and(3) of the National Labor RelationsAct, herein called the Act, and that Respondent Local wasengaging in unfair labor practices within the meaning ofSection 8(b)(2) and (1)(A) of the Act, andRespondentCouncil was engaging in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act Thesecases wereconsolidated for hearing and each Respondent filed an an-swer denying the commission of the alleged unfair laborpracticesUpon the entire record,' from my observation of the de-meanor of the witnesses,and having considered the post-hearing briefs,Imake the following 2FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERS INVOLVEDRespondent Employer, Phyllis Whitehead d/b/a P & LCedar Products, is a sole proprietorship with its office andplace of business in Forks, Washington,where it manufac-tures shinglesRespondents admit that during the 12-month period ending January 31, 1975, Respondent Em-ployer sold and shipped finished products valuedin excessof $50,000 to points outside the State of Washington andfurther admit that Respondent Employer is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the ActIt is undisputed that M R Smith Shingle Company, lo-cated in the vicinity of Forks, Washington, manufacturesshingles and annually ships over $50,000 worth of shinglesto points outside the State of Washington I find thatM R Smith Shingle Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe ActDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO, Administrative Law Judge Thehearing in these cases held on November 19 and 20, 1975,isbased on unfair labor practice charges filed by RexHolmgren and Linda Stalcup,herein referred to respective-ly as Holmgren and Stalcup, against Phyllis Whiteheadd/b/a P & L Cedar Products, referred to herein as Respon-dent Employer, and Port Angeles Shingle Weavers Local2555 of United Brotherhood of Carpenters and Joiners ofAmerica, and Washington-Oregon Shingle Weavers Dis-trictCouncil of United Brotherhood of Carpenters andJoiners of America, referred to herein respectively as Re-spondent Local and Respondent Council and collectivelyasRespondentUnions Thecharges against RespondentEmployer were filed by Holmgren on December 27, 1974,the charges against RespondentLocaland RespondentCouncil were filed by Holmgren on January 21, 1975, andIITHE LABOR ORGANIZATIONS INVOLVEDRespondent Local and Respondent Council admit, and Ifind, that during the time material to this case each was alabor organization within the meaning of Section 2(5) ofthe Act'General Counsels motion to correct transcript is granted2Respondent Unions in their posthearmg brief renew their preheatingmotion that the consolidated complaint be dismissed because the Boardfailed to serve them with a copy of the complaint The General Counsel didnot serve Respondent Unions with a copy of the consolidated complaint,but several weeks prior to the hearing admittedly served the complaint uponRespondent Unions attorney who, on behalf of the Respondent Unionsfiled a timely answer and appeared at the hearing and defended against thealleged unfair labor practice charges In other words Respondent Unionsalthough not personally served with a copy of the complaint were fairlyapprised of the unfair labor practices attributed to them and were affordedan ample opportunity to prepare a defense and defend against thesecharges Respondent Unions do not urge nor does the record indicate theywere prejudiced in any manner by the failure to serve them personally withthe complaint Under the circumstances, I deny Respondent Unions motionto dismiss the complaint 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE QUESTIONS PRESENTEDThe ultimate questions presented for decision, as framedby the pleadings and litigated, are as follows(a)Whether Respondent Employer, in violation of Sec-tion 8(a)(1) of the Act, between December 6 and 12, 1974,criticized and kept under surveillance the work of Holm-gren and Stalcup, and on December 10, 1974, gave themwritten warnings because they engaged in union and con-certed activities protected by the Act 3(b)Whether Respondent Employer, in violation of Sec-tion 8(a)(1) and (3) of the Act, discharged Stalcup andHolmgren on December 11, 1974, and refused to reinstateHolmgren on December 12, 1974, because they engaged inunion and concerted activities protected by the Act(c)Whether Respondent Unions, in violation of Section8(b)(1)(A) of the Act, failed or refused to fairly processHolmgren's and Stalcup's discharge grievances(d)Whether Respondent Local, in violation of Section8(b)(2) and (1)(A) of the Act, attempted to cause the SmithShingle Company to discharge Holmgren and Stalcup forreasons proscribed by the Act(e)Whether Respondent Local, in violation of Section8(b)(2) and (1)(A) of the Act, threatened Stalcup with re-prisals because she and Holmgren had engaged in conductprotected by the ActIV THE ALLEGED UNFAIR LABOR PRACTICESA Respondent Employer's Alleged Unfair Labor Practices1BackgroundRespondent Employer, Phyllis Whitehead, herein calledWhitehead, manufactures red cedar shinglesWhiteheadcommenced operations in 1972 but shut down late in 1973and reopened on August 8, 1974 The terms and conditionsof employment of Whitehead's employees were governedby a collective-bargaining agreement between Whiteheadand Respondent CouncilThe alleged discriminatees, Holmgren and Stalcup, be-gan work for Whitehead on September 4, 1974, and wereemployed on the first shift Holmgren was a sawyer andStalcup a packer The work crew on the first shift was com-posed of six employees two sawyers, two packers, and twodeckmen The deckmen work outside of the mill wherethey cut or split logs into blocks and place them on aninclined conveyor that travels to two shingle saws, operat-ed by the sawyers, located on the null's second floor Thesawyers cut and grade the shingles into three grades-num-ber one, two, and four-which the sawyers then throw intoan appropriate chute that drops the shingles into bins lo-cated on the first floor where they are inspected by thepackers who then hand pack and label them into bundlesand squares in accordance with grading and packing rulesissued by the Red Cedar Shingle & Handsplit Bureau The3Respondent Employer is also alleged to have withdrawn employees cof-fee privileges for proscribed reasons but the General Counsel in her post-hearing brief concedes that the record does not support this allegation IagreeAccordingly, I shall recommend that this allegation be dismissedshingles are subject to periodic in-plant inspection by aninspector employed by the bureauA sawyer and packer work with each other as a teamAlthough they receive an hourly base pay, they are paidmainly by piece rate which is higher for the better qualityshingles The wages of a sawyer and packer are affected bythe sawyers' ability to produce high quality shingles Onefactorwhich influences a sawyers' ability to cut higherquality shingles is the quality of the woodHolmgren and Stalcup were hired at the same time andwere close friends who had previously worked together inother shingle mills Based on their past experience theymade several suggestions or complaints toWhiteheadwhich they thought would improve the mill's operationsand/or the employees' working conditions Specifically,either Holmgren or Stalcup or both suggested that an over-head hoist be installed for the saws used by the deckmen,that the chutes used by the sawyers be redesigned, and thatthe bins and packing stands used by Stalcup be redesignedStalcup asked Whitehead to install toilet facilities in thenull so that the employees did not have to use the bath-room in the house located adjacent to the mill Stalcup andHolmgren suggested that the format for the working daybe changed to allow an extra 15 minutes at the close of thefirst shift to allow the packers to more easily finish theirpacking before the start of the second shift Holmgrenasked that a morning and afternoon break be establishedand Stalcup complained about the gas vapor in her workarea caused by the saws used by the deckmen Whiteheaddiscussed the aforesaid suggestions and complaints witheither Stalcup or Holmgren or with the two of them togeth-er,without any trace of hostility, and in some cases actual-ly implemented the suggestions2 The events leading up to and surrounding Stalcup'sand Holmgren's dischargeHolmgren and Stalcup, as previously found, were em-ployed on the first shift and paid mainly by piece rate com-puted at a higher rate for the better quality shingles cut byHolmgren Three grades of shingles are produced at themill, numbers one, two, and four, with the ones being thebetter qualityAlthough a sawyer's skill is an importantconsideration in determining the amount of top grade shin-gles cut from the block, the quality of the timber furnishedthe sawyer is also significant The better the timber theeasier it is for the sawyer to cut number one grade shinglesHolmgren and Stalcup believed the second shift was re-ceiving better quality wood than the first, so, early in De-cember 1974 they decided to compare the shifts' produc-tion of the three grades of shingles On December 5Holmgren asked Whitehead for the sawyers' productiontickets for November 21 through December 4 Whiteheadasked his reason for this request Holmgren explained hewanted to prepare "a production readout on what the peo-ple were doing as far as good wood and bad wood " White-head indicated that usually she did not furnish such infor-mation but in this case it was all rightWhitehead gaveHolmgren the requested information4 The description of the conversation between Holmgren and Whiteheadisbased on Holmgren's credible testimony I have rejected Whitehead s P & L CEDAR PRODUCTS247On December 5, with Stalcup's assistance, Holmgren,using the information furnished by Whitehead, prepared atwo-page document which was posted on the mill's bulletinboard at the start of the work shift on December 6 Prior tothe posting of this document, herein referred to as the "De-cember 6 notice" or "notice," Jack Jenny, the first-shiftunion shop steward, was informed by Holmgren about thecontent of the notice and indicated to Holmgren he had noobjection to Holmgren's posting it on the mill's bulletinboardThe December 6 notice was entitled, "percent of l's tooffgrade for dates Nov 21-Dec 4," and showed the totalproduction of shingles for each of the four sawyers em-ployed by the Respondent Employer broken down intogrades one, two, and four, and further illustrated, for eachsawyer, the percentage of grade ones to the sawyer's totalproduction It indicated that the two first-shift sawyers, So-derlind and Holmgren, respectively produced 68 11 percentand 73 69 percent of grade ones whereas second shift saw-yers,Gooding and Weed, respectively produced 78 06 per-cent and 80 94 percent of grade ones In addition the no-tice explained the mathematical formula used to arrive atthese percentages and went on to stateThe amount of # 1 shingles that a log contains and theoperators skill and judgment are probably the mostimportant factorsMachine speed (clips per minute),diameter of head saw, and size of blocks are otherfactors usually beyond a sawyers control However,these unevenly distributed problems can be over comeif everyone involved, loader, deckman, sawyers, pack-ers and management, can take a few minutes to ra-tionally decide what can be done and to how eachperson really measures up to himself in as truthful away as can be done for the present timeUpon her arrival at the mill on December 6 at or about7 15 am, Whitehead observed and removed the noticefrom the bulletin board and took it to Stalcup 5 Whiteheadstated that Stalcup could not post the notice because,"Those figures are nobody's business but mine " Stalcuptried to explain the reasons behind the posting of the noticebut Whitehead left her work station 6 She revisited Stalcupabout 9 am, looked over the bundles which Stalcup hadpacked that morning, and again asked why the notice hadbeen posted Stalcup in effect explained that Holmgrenand herself thought that the first shift was not receiving thesame quality of wood as the second shift and that the saw-yers and packers on the first shift were affected by thisWhitehead denied the second shift was so favored and stat-ed Stalcup had no business publicizing the information fur-nished Holmgren because it was strictly Whitehead's busi-nesstestimony that Holmgren stated he wanted the information for his ` ownpersonal use' and would not use it for "anything " Holmgren impressed meas the moretrustworthywitness5The language of the December 6 notice was drafted by Stalcup and itwas in her handwriting Holmgren made the mathematical computations6I rejectWhitehead's testimony that during this conversation Stalcupstated that Whitehead had better report the notice or get a lawyer Stalcupcredibly denied making this statementWhitehead visited Stalcup again shortly after the lunch-break with her husband Alan Whitehead They told Stal-cup that certain bundles of number one grade shingleswhich she had packed that day contained too much airspaceWhen they pointed out the bundles, Stalcup ob-served that she thought they were perfectly all right andthat she had previously packed bundles the same way with-out objectionWhitehead remained silent but her husbandreplied that while Stalcup's bundles usually were all right"they were bad today " Stalcup asked if they could go overto the other packer's work station, Jenny, to get his opinionon the number of inches of air space allowed per bundleThey visited Jenny who stated that 29 inches of air spacewas all that was permissible, disputing Stalcup's contentionthat 60 inches was allowed Stalcup returned to work andalmost immediately Whitehead visited her again and, inthe presence of Alan Whitehead, told Stalcup she had ob-served one of Stalcup's bundles which lacked a shingleStalcup answered that the bundle in question had the re-quisite number of shingles but one of the layers consistedof a wide shingle at the top which also served as thebundle's wrapperWhitehead asked Stalcup to insert asmall shingle, under 3 inches, beneath the large top shingleStalcup stated that in her opinion this would violate thegrading rules which require that no shingle smaller than 3inches be packed in a number one grade bundle Also atthis time Whitehead instructed Stalcup to start marking herbundles so that the bundles on their face would be identifi-able as her work The conversation concluded with Stalcupasking whether they could talk about the problem afterwork since Stalcup, due to the several conversations withWhitehead that day, had fallen behind in her work White-head agreed that they could discuss the matter at the endof the shiftThe above description of Whitehead's conversationswith Stalcup on December 6 about her work and the bun-dles Stalcup had packed are based on the credible testimo-ny of StalcupWhitehead on direct examination testifiedthat on this day she observed a couple of Stalcup's bundleshad too much air space and one contained an oversizedshingle on the top which was illegal, so she asked Stalcupto repack the bundles Stalcup without any explanationrefused, to quote Whitehead, stating "if you want thosebundles packed you do them yourself, I'm not going to dothem " Whitehead supposedly replied, "ok if you feel thatway, I'll give you a chance to do them, and if you have notdone them by the end of the shift or at a later time, I willhave to fire you or give you a written warning" On cross-examination Whitehead conceded that with respect to theoversized shingle Stalcup told her that an inspector hadsaid it was permissible whereupon Whitehead indicated shewould immediately speak to the mill's inspector to verifythisWhitehead did not testify whether she ever did this Ihave credited Stalcup's version of the events because sheimpressed me as a witness who was making a sincere effortto tell the truth whereas Whitehead appeared to be insin-cereMoreover, Whitehead's husband, who was placed atthe scene by Stalcup and who later supposedly helped tomove the bundles that Stalcup allegedly refused to repack,failed to corroborateWhitehead's testimonyconcerningStalcup's alleged insubordinationMoreover when viewed 248DECISIONSOF NATIONALLABOR RELATIONS BOARDin its contextWhitehead's testimony rings false Thus,Stalcup's alleged gross act of insubordination for someunexplained reason does not appear in Stalcup's writtenwarning issued by Whitehead on December 10 Also Stal-cup credibly testified that she did not refuse a request byWhitehead to repack bundles or tell Whitehead to do thiswork herself or that Whitehead ever threatened her withdischarge or a warning as described above Based on theforegoing, I reject Whitehead's account of what took placeon December 6 when she spoke to Stalcup about Stalcup'sworkThis did not put an end to Whitehead's visits to Stalcup'swork station on December 6 Later that day, after the in-spector who inspects the bundles had concluded his inspec-tion,Whitehead took a copy of the inspector's rating sheetto Stalcup and warned, "you'd better watch out, Linda,"explaining "it looks to me like you're over 20 inches offgrade " Stalcup looked at the rating sheet and correctlypointed out that this was Jenny's ratingWhitehead agreedthat Jenny was in fact the culpritOn the afternoon of December 6, at the end of the firstshift,Whitehead with her husband, in the presence of thecrew, confronted Holmgren and Stalcup about the Decem-ber 6 noticeWhitehead stated that the notice was a "buck-ing board" I which was a practice outlawed 40 years agoJenny, the shop steward, expressed his agreementWhitehead's husband, Alan Whitehead, commented thathe and Jenny had called the State of Washington and dis-covered that there was a law against such a thing Holm-gren spoke up and declared he had no knowledge of aso-called bucking board and unsuccessfully attempted tolearn from Jenny and Alan Whitehead who for the State ofWashington had given them their information Holmgrenexplained that the reason why the notice had been postedwas that Stalcup and himself were unhappy because of thedifference in the quality of wood between the shifts whichresulted in the second shift's sawyers and packers receivingmore money Whitehead took the position that the noticewas an outlawed "bucking board" so there was no sense inHolmgrenjustifying his action and that the information setout in the notice was nobody's business but Whitehead'sThe conversation on this topic ended with either White-head or her husband or perhaps also sawyer Soderlind sug-gesting that Holmgren's study be extended over a longerperiod of time which would make it a more reliable indica-tion of whether the second shift was getting better qualitytimber to cutThe above description of the pertinent comments, whichwere made at the end of shift meeting on December 6, isbased on a composite of the credible testimony of Stalcupand Holmgren which is not inconsistent in significant part7 `Bucking board' refers to a posted notice compiled by a shingle milloperator naming each sawyer in its employ with their rate of productionThis information was posted as a device to encourage production with thelow producers being subject to discharge So-called bucking boards are notprohibited by law nor are they outlawed by the terms of the RespondentEmployer's collective-bargaining agreement However the mills in the shin-gle industry ceased using them at least 30 years ago due to the objection ofthe ShingleWeavers Unions which objected to their use because theyprompted contests between sawyers that led to serious injuries on the highlydangerous shingle sawswith the testimony of employee Soderlind, a witness calledby Respondent Employer, who gave a very sketchy ac-count of this meeting Soderlind failed to corroborateWhitehead's testimony that at this meeting Holmgren ac-cusedWhitehead of personally picking the better timberfor the second shift or that Whitehead told Holmgren totake his grievance to the Union because she could not ne-gotiate with him Indeed Soderlind testified thatat no timedid he ever hear Holmgren accuse Whitehead of personallypicking the better timber for the second shiftMoreover,Respondent Employer's witnesses, AlanWhitehead andVirgilMcIntosh, who were presentat this meeting, werenot called upon to corroborate Whitehead's account Asindicated previouslyWhitehead impressed me as an un-trustworthy witnessUnder the circumstances, I have re-jected her version of this meetingLikewise, I reject Whitehead's testimony that during themorning break period on December 6 that Holmgren, inthe presence of the crew, objected to the removal by White-head of the December 6 notice and in this regard toldWhitehead "don't be so dumb and hardheaded Can't yousee that it proves you're picking the logs9" Whitehead testi-fied she then informed Holmgren that she was not pickingthe wood and if he was dissatisfied with the quality that heshould take the matter up with the shop steward or theCouncil Representative Schoonover but that Whiteheadcould not negotiate with him and that the Union wouldhave to come to her and negotiate any price changes forthe quality of the wood Holmgren, according to White-head, would not accept this answer but over and overagain, "at least 15 times," told Whitehead, "you're dumband hardheaded Can't you see I've proved the pointyou've been picking the logs " Whitehead further testifiedthat "[Holmgren] just kept telling me He says, you're notmy boss I don't have to take orders from you I work forthe company " As was the case with her testimony in gen-eral I received the distinct impression from Whitehead'sdemeanor and manner of testifying that she was testifyingto suit her own interestsMoreover, the testimony is com-pletely lacking in corroboration where corroboration wasreadily available Soderlind and McIntosh who Whiteheadtestified were present during this alleged conversation andwho were witnesses for Respondent Employer were notcalled upon to corroborate this story In fact on cross-ex-amination Soderlind admitted that at no time did Holm-gren, as Whitehead testified, personally accuse Whiteheadof picking timberOn Monday, December 9,1974,Whitehead was absentfrom the mill and the person left in charge was Shop Stew-ard Jenny 8 During the morning of December 9 Stalcupasked the crew whether they would be in favor of having ameeting during the lunch period that day to elect a shopsteward Stalcup expressed the view to Holmgren and So-derlind that Jenny was never elected by the crew and hisinterests appeared to be more in line with Whitehead's andthat Stalcup was interested in becoming steward and wasnot afraid to tangle with Whitehead The crew except for8 Thiswas not the first time that Shop Steward Jenny acted as mill fore-man He occupied this position for about a 2-week period during late Sep-tember and early October 1974 P & L CEDAR PRODUCTS249Jenny agreed that an election should be held Jenny tookthe position that since he had been appointed by the Re-spondent Council the only way he could be removed fromoffice was by the Council During the lunch period Stalcupspoke to Al Anderson, the Council's executive secretaryand Oliver Schoonover, its representative for the mill, andreceived their permission to go ahead with the election Anelection was conducted with Jenny defeating Stalcup by a4-to-2 vote Jenny immediately appointed a shop commit-teeThe mill did not operate on December 10 inasmuch asthere was no wood, but the employees arrived for work atthe usual time as they had been instructed to see whetherthere would be any work Upon their arrival, or soon after,Whitehead gave Stalcup and Holmgren identical lettersdated December 9, 1974, signed by Whitehead which readas followsThis is to notify [Stalcup and Holmgren] that as ofnow [they are] on notice to cease causing any moredissention of any type among the work force at [themill] under the penalty of immediate dismissal fromsaid corporationA copy of this warning has been sent to the businessagent of the Shingle Weavers UnionWhen Whitehead handed the letters to the alleged discrim-inatees they read them and asked for an explanationWhitehead replied that the letters were self-explanatoryand she did not have the time to talk about their contentStalcup warned that Whitehead had better get a lawyerThis concluded the conversation 9On December 11 at 9 a in the mill resumed operationsThe previous night Stalcup had prepared a written list ofwhat she considered violations of the State of Washingtonsafety code She listed the alleged violations alongside ofthe applicable code section About 9 a in on December 11Stalcup went to Shop Steward Jenny and handed him acopy of these alleged safety code infractions explaining tohim that she believed the null was in violation of the safetycode as set out in the paper she had prepared and thatsince there was no safety committee in the mill she wasasking him as shop steward to accept a copy Jenny refusedto accept the paper stating it was a lot of nonsense Thenabout 10 am, when Holmgren's saw broke down and shewas without work, Stalcup went to Whitehead's office andin the presence of Alan Whitehead and John Wilkinson, amillwright, handed Whitehead the list of the alleged safetyviolations, stating that since there was no mill safety com-mittee that she was giving her complaint to both Jenny andWhiteheadWhitehead replied she had no time to talkabout "anything" as she was looking for something Herhusband Alan stated that Stalcup was not a state safetyinspector and had no business giving them "anything likethis "Wilkinson declared "there are enough people out ofworkthat we don't have to put up with any of this9The description of what was said when Whitehead issued the warningslips is based on the credible testimony of Stalcup and Holmgren I rejectWhitehead's testimony that she gave a detailed oral explanation justifyingthe warnings Stalcup and Holmgren, whose testimony was mutually cor-roborative, impressed me as being the more honest and reliable witnesseskind of stuff from you " Whitehead said nothing and Stal-cup left the office and returned to workThe aforesaid description of what took place when Stal-cup presented the written complaint about the alleged safe-ty infractions toWhitehead is based on the testimony ofStalcup who impressed me as an honest and reliable wit-nessNeither Whitehead's husband, Alan, nor Wilkinson,who were called by Respondent Employer as witnesses,disputed Stalcup's testimonyWhitehead however gives acompletely different version of the eventsWhitehead testi-fied that Stalcup initially tried to present her with a list ofalleged safety violations near her packing area and thatWhitehead declined to accept it stating that Stalcup shouldgive it to the shop steward and let him bring it to White-head Thereafter, either Stalcup or Holmgren, according toWhitehead, brought the list to her desk and she "toldthem" that she did not want it but they were to take it tothe shop steward who would present it to Whitehead Inmanner and demeanor Whitehead impressed me as an un-trustworthy witness and, as was the case with her testimonythat she informed Holmgren that he should present thegrievance over the quality of the timber to the Union, I amconvinced that her testimony about the list of safety infrac-tions was a fiction designed to aid her caseOn December 11, about 1 hour after Stalcup gave White-head the list of alleged safety infractions, Stalcup andHolmgren were separately notified they were dischargedWhitehead initially told Stalcup that Holmgren and Stal-cup would be terminated at the end of the work shift andtheir paychecks would be ready for them at that time Stal-cup asked why they were being terminated and asked thatthe reasons for the terminations be reduced to writingWhitehead left and returned shortly to the production areaand approached Stalcup and Holmgren separately at theirrespectivework stations and handed them terminationslipsStalcup's slip stated that she was discharged "forcausing dissention [sic] of the crew and holding [an] unau-thorized meeting during break and refusing to fix bundles Iasked her in a nice manner " Holmgren's slip stated that hewas discharged "for causing dissention of the crew andholding [an] unauthorized meeting during break and refus-ing to comply with my notice given them on the 9th ofDecember [referring to the warning slips issued to the dis-cnminatees on December 10] " There was no conversationwhen Whitehead issued the termination slipsThe aforesaid description of the events which took placeon December 11 is based on the credible testimony of Stal-cup and Holmgren who impressed me as honest and relia-ble witnessesWhitehead presented a different version ofwhat occurred which I am convinced was concocted Shetestified that on the morning of December 11 two separateevents caused her to issue the termination slips RegardingStalcup's termination she testified that on the morning ofDecember 11 upon discovering that Stalcup had still notrepacked the bundles as requested on December 6 that shewent to Stalcup's work station and asked that Stalcup re-pack the bundles Stalcup answered that she could not lo-cate the bundlesWhitehead then warned that if Stalcupdid not repack them she would be terminated When Stal-cup refused and told Whitehead to do the work herself,Whitehead went to her office and wrote up Stalcup's termi- 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation slip, then returned and gave the slip to Stalcup But,as found previously, Whitehead never warned Stalcup torepack bundles and Stalcup credibly testified that she nev-er refused a request of Whitehead to repack bundles Re-garding the event which triggered Holmgren's terminationslipWhitehead testified that when she handed Stalcup hertermination slip that Holmgren left his work area on thesecond floor and came downstairs and told her she couldnot terminate StalcupWhitehead stated she had in factalready done so whereupon Holmgren criticized White-head fc' "picking" the timber for the second shiftWhite-head replied that this subject was "causing too much prob-lems with the crew" and told Holmgren to drop the subjectand that he should take it to the union to settle and thatshe was in no condition to argue over the matter This waswhen apparently Whitehead decided to terminate Holm-gren and went back up to her office and wrote up his ter-mination slip I say apparently because Whitehead nevergave the reason which led her to write out the terminationslipIn any event, as was the case with her other allegedconversations with Holmgren over the December 6 notice,Whitehead in manner and demeanor appeared to be fabri-cating this story, and I am convinced her conversation withHolmgren on December 11 never occurred Indeed asfound above the episode which supposedly precipitated thewhole chain of events-Stalcup's alleged refusal on De-cember 11 to repack the bundles-never occurred For allof these reasons, I reject Whitehead's version of the eventswhich occurred on the morning of December 11 which ledup to the discharge of the alleged discriminateesThe alleged discrimmatees, as described in detail in theportion of the Decision dealing with the charges against theRespondent Unions, on December 11 following their dis-charge contacted Oliver Schoonover, the RespondentCouncil's representative, who together with Shop StewardJenny and the Council's executive secretary, Anderson,met that same afternoon with Whitehead to discuss thedischargesThe outcome was that Whitehead refused toreinstate Stalcup but indicated that she would reinstateHolmgren, stating to the union representatives, accordingtoWhitehead, that she "would have a meeting in the morn-ing, and we [Whitehead and the crew] would discuss it[Holmgren's reinstatement] in the morning, and, if it wasall right with everybody else, we [Whitehead and Holm-gren] would try to make some arrangements to work to-gether " Thereafter, as describedsupra,that same af-ternoonStalcupandHolmgrenwerenotifiedbySchoonover that Whitehead had agreed to reinstate Holm-gren but refused to reinstate Stalcup but that Stalcupshould go to the mill in the morning with Holmgren,dressed for work, as Whitehead might change her mindand also reinstate StalcupOn the morning of December 12 Stalcup and Holmgrenwent to the mill at which time Whitehead stated that shewould reinstate Holmgren if the rest of the crew agreedHolmgren stated it was unfair that his reemployment beconditioned upon the sentiment of the crew especiallysince he had already spoken to the crew and they had indi-cated they had never objected to working with him White-head then said she would reinstate Holmgren so long as hedid not cause any more dissension among the crew butwould not reinstate Stalcup under any circumstances Atthis point Stalcup left the mill and Holmgren proceeded upthe stairs to the second floor where his saw was locatedWhitehead who was at the top of the staircase told Holm-gren that she expected him to produce good shingles andput in a good day's work and warned, "there will be nomore dissension " When Holmgren said nothing she yelled.,nomore dissension," whereupon, Holmgren said that theword dissension did not apply and asked Whitehead toforget the matter, and continued on his way toward hiswork area Whitehead again yelled, "no more dissension "Holmgren again asked her to forget the matter He wentover to his work station, turned on the switch to his saw,and discovered that the power had been shut off Holm-gren then went to Whitehead's office and told her thatsomeone had shut off the power to his saw Whitehead ineffect told him that he was terminated because of the wayhe had spoken to her When Holmgren asked what he hadsaid,Whitehead ignored the question and repeatedly an-swered, "you can not talk to me that way " Holmgren inresponse told her that she was not his mother and that hewas not her slave and that they should try to deal with oneanother responsibly and work out their problemWhite-head did not respond but simply kept saying "you can'ttalk to me that way " At this point Holmgren left the millThe description of what occurred on the morning of De-cember 12, 1974, when Holmgren returned for work, isbased upon Holmgren's testimony which was corroboratedin significant part by Stalcup's testimony for that portionof the events occurring before she left the mill Stalcup andHolmgren in presenting their testimony impressed me assincerewitnesses endeavoring to tell the truth I rejectWhitehead's testimony that, as Holmgren walked up thestairs to work, Whitehead told him that she expected himto just do his job and not tell her how to operate the mill,that she was the boss and that was the way it was going tobe, and that Holmgren replied, "bug off old woman "Whitehead was not a convincing witness She was howevercorroborated in this respect by Alan Whitehead and JohnWilkinsonAlan Whitehead,Whitehead's husband andWilkinson, employed as a millwright, did not impress meas reliable or as sincere witnesses as HolmgrenMoreover,Holmgren and deckman McIntosh credibly testified thatWilkinson was in no position on December 12 to hear theremarks exchanged between Whitehead and HolmgrenFor all of these reasons I have credited the version of theevents of the morning of December 12 as presented byStalcup and Holmgren3Analysis and ultimate findings(a)The written warnings issued to Stalcup and Holmgrenand their dischargeStalcup and Holmgren, as described above, were issuedwritten warnings on December 10, 1974, and thereafter dis-chargedGeneral Counsel contends that in warning anddischarging them the Respondent Employer was motivatedby their union and protected concerted activities First Ishall evaluate the evidence pertaining to the conduct en-gaged in by Stalcup and Holmgren which resulted in their P & L CEDAR PRODUCTS251being warned and discharged and then decide whether thisconduct was protected by Section 7 of the ActThe alleged discriminatees, as described above, on De-cember 5, 1974, prepared a document comparing eachsawyer's production of grade one shingles, which showedthat the sawyers on the second shift were cutting substan-tiallymore grade one shingles than the first shift sawyersBelieving this was caused by the quality of the wood beinggiven the second shift, the alleged discriminatees on thesame document asked the employees and management tomeet to decide what could be done about the matter Thisdocument which has been referred to as the December 6notice was posted on December 6 by the alleged discrimi-natees on the mill's bulletin board Respondent Employer'sowner,Whitehead, immediately removed the notice andinformed the alleged discrimmatees that she objected to itsposting for the reason that it was a "bucking board" whichhad been outlawed in the industry and because the noticecontained confidential information 10 The mill was closedduring the weekend of December 7 and 8 and on Decem-ber 9 Whitehead prepared the warning slips she issued thenext day to the alleged discrimmatees The slips warnedthem "to cease causing any more dissension of any typeamong the work force" or face immediate discharge Thetiming of the issuance of the warning slips considered inthe context of Whitehead's opposition to the December 6notice indicates they were issued because the alleged dis-criminatees posted the notice Any doubt of this was re-moved when Whitehead testified that the phrase "dissen-sion" as used in the warning slips was a reference to"dissension caused by the bucking board " Whitehead fur-ther testified, "I repeatedly used the wrong word by saying`dissension,' but my meaning of `dissension' still was thebucking board " Under the circumstances the record estab-lishes that in issuing the warning slips Whitehead was moti-vated in significant part by the posting of the December 6notice by Stalcup and Holmgren 11In reaching the conclusion that the warnings were issuedin significant part because the alleged discriminatees hadposted theDecember 6 notice I have consideredWhitehead's testimony that it was not the act of posting thenotice but rather the dissension among the employeescaused by the notice which disturbed Whitehead Specifi-callyWhitehead testified, (1) the crew told Whitehead theyio The record does not establish that the discriminatees posted the noticein disregard of Whitehead's contrary instruction or that when Holmgrenasked for the information used to prepare the notice that Whitehead saidanything which should have lead Holmgren to understand that the information could not be publicized In any event, Whitehead does not claim sheacted against the alleged discriminatees because they revealed confidentialinformation or for otherwise violating her trust11I rejectWhitehead's testimony that the reason she issued the warningslip to Stalcup was because Stalcup told Whitehead to retain an attorney ifshe removed the notice and because on December 6 Whitehead orderedStalcup to repack some improperly packed bundles which Stalcup had notdone by December 9 Stalcup, as I have previously found, did not, in thiscontext, advise Whitehead to retain an attorney nor, as I have prey ouslyfound, did she refuse to obey Whitehead's instructions to repack bundlesSurely, if Stalcup, as Whitehead testified had blatantly refused to followinstructions to repack the bundles and had told Whitehead to do the workherself,Whitehead would have included this misconduct in the warning slipIam convinced that the reason that this alleged act of misconduct wasomitted from Stalcup s warning was that it never occurredwere tired of the "yelling and screaming about the pickingof the logs", (2) Holmgren told Whitehead she did notknow what she was talking about and called her hardhead-ed in front of the crew, (3) McIntosh, an employee, toldWhitehead thatbecause of the argumentsover the qualityof the wood he would be forced to look for work elsewheresince he did not enjoy working in an atmosphere wherepeople were constantly arguingRegarding (1), there is no evidence that other than Mc-Intosh any members of the crew even indicated to White-head that they were tired of the "yelling andscreaming"over the picking of the logs Nor is there credible evidencethat either of the alleged discriminatees in connection withtheDecember 6 notice or otherwise engaged in conductcalculated to cause "yelling and screaming" among thecrew nor did their conduct interfere with the crew's workThere is no credible evidence that Stalcup or Holmgrenever discussed the matters contained in the December 6notice in other than a rational and temperate manner Ifthe notice was made the subject of a heated public debateitwas Whitehead's fault Rather than simply remove thenotice and indicate her displeasure to the alleged discrimi-natees in private, Whitehead initiated a meeting among thecrew and made her displeasure a matter of public debateand openly criticized Stalcup and Holmgren for postingthe notice which she characterized as an outlawed "buck-ing board " But bucking boards although outlawed in theshingle industry due to the objection of the Shingle Weav-ersUnion are not prohibited by law or the governing col-lective-bargaining agreementMore importantly, the rec-ord establishes that Stalcup and Holmgren in preparingand posting the notice were motivated by a good-faith be-lief that the first shift was receiving an inferior quality ofwood in comparison to the second shift They credibly tes-tified in effect that when they prepared and posted thenotice they were ignorant about bucking boards and theirintent in posting the notice was to demonstrate that thesecond shift was receiving a better quality of timber thanthe first 12 Indeed the notice on its face indicated that itwas not intended as a "bucking board" but that its purposewas to compare the "percentage of l's to off grade" shinglesproduced by each sawyer Moreover, it is plain that White-head knew that this was the notice's purpose For, whenconfronted by Whitehead on December 6, Stalcup andHolmgren each immediately informed her that they pre-pared and posted the notice because they believed that thefirst shift was not receiving as good a quality of timber asthe second shift, and when Whitehead spoke to sawyer So-derlind on December 6 she asked him whether he felt thatshe was favoring the second shift in the selection of thetimber In short, the record establishes that Stalcup andHolmgren acted in a rational temperate manner, that it wasnot their intent in posting the notice to create a so-called"bucking board"-a comparison of the sawyers' produc-tion designed to goad the sawyers into increasing their pro-duction--and that Whitehead realized this was not theirintentMoreover, the record does not establish that in post-12 It isnot surprising they lacked knowledge about bucking boards"since it seems that such boards had not been in use for approximately aquarter of a century prior to the employment of Holmgren and Stalcup inthe shingle industry 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the December 6 notice that the alleged discriminateeswere motivated by personal malice toward Whitehead Thesole evidence which even colorably indicates such malice isSoderlind's testimony-denied by Holmgren-that on De-cember 6 dust prior to posting the notice that Holmgrentold Soderlmd that Whitehead "will probably go throughthe roof when she sees this [referring to the notice] " Thisisolated comment-assumingarguendoHolmgren madeit-does not in my opinion indicate that the notice wasposted out of personal malice, rather, another more reason-able inference is that Holmgren was indicating that sincethe notice, which was admittedly accurate, indicated thatthe second shift sawyers were cutting substanti4lly moregrade one shingles than the first shift that the inference wasthat the first shift was being discriminated against in thesupply of wood, which information when made publicwould make Whitehead unhappyRegarding (2), there is no credible evidence that Holm-gren acted in the manner attributed to him by WhiteheadRegarding (3),McIntosh did not indicate he was dis-turbed over anything connected with the December.6 no-ticeThus,Whitehead initiated a conversation with Mc-Intosh during which she told him that she was havingtrouble operating the mill particularly because Stalcup andHolmgren wanted her to remedy certain unsafe conditionseven though Whitehead could not financially afford to cor-rect the defectsUpon hearing Whitehead's tale of woe,McIntosh, feeling he had sufficient personal problems ofhis own, told Whitehead that he did not like working in amill where there was a lot of friction and "hasslement " Inshort it is plain that McIntosh's expressed unhappinessover the work environment was caused not by any conductof the alleged discriminatees but rather by Whitehead seek-ing him out and in effect trying to involve him in her dis-agreement with the alleged discrimmateesBased on the foregoing, I find that the written warningslipswere issued to Stalcup and Holmgren on December10, in significant part, because they posted the December 6noticeThe essential facts pertinent to the subsequent termina-tion of Stalcup's and Holmgren's employment can be brief-ly stated They posted the December 6 notice on Friday,December 6 On the same date Whitehead expressed hos-tility toward them for posting the notice and removed thenotice Then, on Monday, December 9, because they hadposted the notice,Whitehead prepared warning slipsthreatening Stalcup and Holmgren with immediate dis-charge which were issued on December 10 Stalcup andHolmgren were discharged on December 11 Stalcup's ter-mination slip states she was terminated for three reasons(1) "causing dissention" among the crew, (2) "holding anunauthorized meeting during break", (3) "refusing to fixbundles I asked her in a nice manner to fix " Holmgren'stermination slip states he was terminated for three reasons(1) "causing dissention of the crew", (2) "refusing to com-ply with my notice given them on the 9th of December[referring to the warning slips]", (3) "holding unauthorizedmeeting during break "Stalcup, as previously found, did not, as stated in thetermination slip, refuse to obey Whitehead's order and,sincethe reference to dissension in Stalcup's andHolmgren's termination slips admittedly refers to the post-ing of the December 6 notice and, since the reference inHolmgren's termination slip to the December 9 notice ob-viously refers to the warnings given Holmgren and Stalcupbecause they posted the December 6 notice, I find that theevidence preponderates in favor of a finding that Stalcupand Holmgren were discharged on December11 in signifi-cant part because they posted the December 6 notice 13IfurtherfindthattherecordestablishesthatWhitehead's conduct toward Holmgren on December 12was motivated by her antipathy toward him because hehad posted the December 6 notice As found previously,representatives of Respondent Unions met with Whiteheadduring the afternoon of December 11 to discussHolmgren's and Stalcup's dischargeDuring thismeetingthe representatives of Respondent Unions indicated thatdissension was not a proper ground for terminating an em-ployee whereupon Whitehead indicated she had three ad-ditional reasons she could use to justify Stalcup's termina-tion but in Holmgren's case indicated she would reinstatehim provided that the crew agreed to work with him and, ifthis was the case, she would try to make arrangements withHolmgren The arrangements she had in mind are readilyapparent from what occurred the next morning whenHolmgren reported for work Before permitting him to be-gin work Whitehead in effect told him his employment wasconditioned upon his not causing dissensionWhen Holm-gren remained silent and continued toward his work sta-tion,Whitehead, in a loud voice, repeatedly warned him"no more dissension" and, when asked by Holmgren toforget thematter,Whitehead ordered the power toHolmgren's saw turned off and refused to reinstate Holm-grenThus, all the circumstances, including Whitehead'sadmission at the hearing that when she used the word "dis-sension" in speaking to Holmgren she was referring to the"bucking board" (the December 6 notice), establish thatWhitehead's refusal on December 12 to reinstate Holm-gren was motivated in significant part by the same reasonwhich prompted his earlier discharge, his participation withStalcup in the posting of the December 6 notice 14Having concluded that the Respondent Employer issuedthe written warnings and discharged Holmgren and Stal-cup because they posted the December 6 notice it is neces-sary to determine whether the posting of the notice was thetype of concerted activity protected by Section 7 of theAct13Regarding the notation on the termination slips that Holmgren andStalcup attended an unauthorized meeting during breakWhitehead testi-fied that upon her arrival at the mill on December 9 that Shop StewardJenny who had been in charge during her absence that day told White-head in the presence of Whitehead s husband that the entire crew hadoverstayed their lunch break by about 20 minutes Whitehead s testimony iswithout corroboration Jenny failed to testify that the crewwas in fact latein going back to work or that he had said this to Whitehead nor did AlanWhitehead corroborate Whitehead s testimony that Jenny said this StalcupHolmgren Soderlind, and McIntosh each testified that on December 9 theentire crew, including Stalcup and Holmgren took their normal lunch breakand were not tardy in resuming work I am convinced under the circum-stances that Whitehead generally a dishonest witness, fabricated this storyand find that Jenny never told Whitehead that the crew or Stalcup andHolmgren had overstayed their break period14The credible evidence does not establish that Holmgren on December 6was insubordinate toward Whitehead and that it was this insubordinationwhich motivated Whitehead s refusal to reinstate him P & L CEDAR PRODUCTSHolmgren and Stalcup believed that the second shiftsawyers were receiving better quality wood than the firstshift which resulted in the sawyers and packers on the firstshift earning lessmoney than the second shift To de-termine whether their belief was justified they used produc-tion figures for the most recent work week and comparedthe number of grade one shingles cut by each sawyer inrelation to the sawyers' total production and discoveredthat the sawyers employed on the second shift cut a sub-stantially greater percentage of grade one shingles than thefirst shiftThey inferred from this that the second shift wasreceiving better quality timber They then posted thesefindings on the mill's bulletin board accompanied by awritten declaration that the problems involved in produc-ing grade one shingles "can be overcome if everybody in-volved (employees and management) can take a few min-utes to rationally decide what can be done and to how eachperson really measures up to himself in as truthful a way ascan be done for the present time" In other words, thequalityofwood provided Holmgren significantly de-termined the amount of wages that Holmgren and hispacker, Stalcup, as well as the other sawyers and packers,could earn They believed in good faith that the quality ofwood received by their shift was inferior to the secondshift's, so using the Company's production figures for themost recent workweek they prepared the December 6 no-ticewhich in effect announced to their fellow employeestheir belief about the disparate treatment being accordedthe first shift and asked that management and the employ-ees meet and decide what could be done about the matterPlainly the matters dealt with in the December 6 noticedirectly related to an important condition of employmentaffecting the employees wages Under the circumstances,Stalcup and Holmgren in preparing this notice and postingiton the null's bulletin board were engaged in the kind ofactivity protected by Section 7 of the Act unless for otherreasons their conduct forfeited the Act's protectionRespondent Employer's position is that the concertedaction of the alleged discriminatees in posting the Decem-ber 6 notice was not protected by the Act inasmuch as theirconduct is similar to the conduct of the discriminatees intheEmporiumcase 15 Respondent Employer does not spe-cifically urge that the dissension allegedly caused by Stal-cup and Holmgren's concerted activities removed their ac-tivities from the ambit of Section 7, nevertheless, I haveconsidered the matter Even assumingarguendothat theposting of the notice created dissension among the employ-ees, this is not sufficient to forfeit the Act's protection since"it is obvious that concerted activities which are protectedby the Act often create a disturbance in the sense that theycreate dissatisfaction with the status quo "Salt River ValleyWater Users' Association vN L R B,206 F 2d 326, 329(C A 9, 1953) In any event, as foundsupra,Whitehead'stestimony of dissension among the work force was virtuallya complete exaggeration, nor is there a showing that theposting of the notice or related conduct by either Holm-gren or Stalcup interfered with the work of any of the mill'semployees or otherwise interfered with the mill's opera-15EmporiumCapwell CovWesternAdditionCommunity Organization420 U S 50 (1975),reversing485 F 2d 917 (C A D C 1973),remanding 192NLRB 173 (1971)253tionsMoreover, as foundsupra,the notice was preparedand posted in good faith and Holmgren and Stalcup con-ducted themselves in a temperate and rational manner onthose occasions when they were confronted by Whiteheadabout the matter Nor is there evidence that the allegeddiscriminatees spoke to other employees about the matterin an improper manner or otherwise acted improperlyLikewise the conduct of the alleged discriminatees doesnot fit into the same mold as the conduct engaged in by thediscriminatees involved in theEmporiumcaseEmporiumraised the question of whether certain minority employeesprotesting alleged racially discriminatory employmentpractices were entitled to bargain separately with their em-ployer concerning such practices in the face of their bar-gaining representative's concurrent efforts to resolve thematter through the contractually prescribed grievance pro-cedure The Court (Justice Douglas dissented) upheld theBoard's decision that the employees' activities in picketingtheir employer's store to compel such separate bargainingwere not protected by Section 7 of the Act because thatobjective was imcompatible with the exclusive bargainingauthority which Section 9(a) of the Act vested in the em-ployees' bargaining agentInmy opinionEmporiumisnot apposite to the instantsituationThere the employees efforts were clearly calcu-lated to belittle and frustrate the union's efforts, and toundermine the union's and the employer's efforts to followthe procedures embodied in the governing collective-bar-gaining agreement They intentionally interfered with theunion's efforts and were attempting to supplant it as theemployees' bargaining representative on the issue of racialdiscrimination Likewise, the employees expressly repudiat-ed a contractual commitment by the union to use the griev-ance machinery to resolve the disputed matter, in favor ofa boycott and picketing specifically rejected by the unionIn the instant case Stalcup and Holmgren engaged in nopicketing or other disruptive conduct but in a peacefulnondisruptive manner asked the employees and Respon-dent Employer to meet and to discuss what they in goodfaith believed to be the disparate treatment being accordedthe first shift in the quality of timber 16 The subject matterwhich the discriminatees wanted to discuss with Whiteheadwas not covered by the governing collective-bargainingagreement's grievance procedure 17 and, unlikeEmporium,16 I realize that when read literally page 2 of the notice of December 6which in effect proposes a meeting to discuss how to more equally distributevariables that cause differentials in production is not a model of clarityBut asfoundsuprathe discriminatees on December 6 immediately clarifiedthe matter and informed Whitehead that their grievance pertained to theirbelief that the second shift was receiving better quality timber than the firstshiftn The collective-bargaining agreements grievance procedure which doesnot provide for binding arbitration, covers grievances or disputes arisingout of the application or interpretation' of the agreement There is no provi-sion dealing with the quality of the wood furnished the employees as suchThere is a provision contained in art 25 entitled individual plant wageadjustmentswhich provides for wage increases or decreases to correctinequalitiesresulting from a change in quality of timber" There is noevidence that it was Stalcup s or Holmgren s intent to ask foran increase inwages or that the proposed discussion was calculated to lead to a discussionabout the employees wages At no time during their conversation withWhitehead or the employees did either Stalcup or Holmgren indicate thatthey were interested in altering the employees rates of pay Their sole con-Continued 254DECISIONSOF NATIONALLABOR RELATIONS BOARDthe labor organization in the instant case through its shopsteward indicated that it had no objection to the employeesconduct 18 and there is no suggestion in the record that theRespondent Employer's action against Stalcup and Holm-gren rested upon any considerations or orderly collectivebargaining Indeed,Whiteheadnever indicated to eitherStalcup or Holmgren that their demand involved a matterwhich should be presented to their bargaining representa-tive, rather thanby two employeesacting independently 19CfN LR B v TannerMotor Livery Ltd,419 F 2d 216, 222(C A 9, 1969)For all of the foregoing reasons I am convinced that theconduct of Stalcup and Holmgren in posting the December6 notice was protected concertedactivitywithin the mean-ing of Section 7of the Act and that byissuing warningslips to Stalcup and Holmgren and discharging them forengaging in this conduct that the Respondent Employerviolated Section 8(a)(1) of the Act 20(b) Respondent Employer's alleged retaliatory and harassingconduct toward Holmgren and StalcupThe complaint alleges that Respondent Employer be-tween December 6 and 12 engaged in "retaliatory and ha-rassing conduct toward [Holmgren and Stalcup] due totheir union and concerted activities by close observationand criticism of their work" because of their union andprotected concerted activities The pertinent facts can bebriefly statedHolmgren credibly testified that during the morning ofDecmeber 6, following the removal of the notice, White-head visited Holmgren's work station at different timesand engaged in the following conductWhitehead sur-veyed Holmgren's work and asked, "why did you do that"or told him, "give me that shingle that you're about tothrow down, so I can look at it" and in general questionedHolmgren about virtually everything he was doing Holm-gren credibly testified thatWhitehead previously neverwatched his work in this manner 21tern which they expressed to Whitehead was to remedy what they believedto be the disparity of good timber being allocated to the shiftsMoreoverthe record, as foundsupra,establishes that this is the way Whitehead viewedtheir grievance, not as an effort to increase the employees hourly or piecework rate18Respondent Unions' shop steward, Jenny, as foundsupraon Decem-ber 6 read the December 6 notice and indicated to Holmgren that he had noobjection to its being posted9 There is no credible evidence, as foundsupra,thatWhitehead indicatedshe felt that Stalcup or Holmgren should take up the matters contained inthe December 6 notice through Respondent Unions She even refused toexplain to them what she meant by the use of the term dissension in thewarning slips nor did she explain what she meant by this term to Holmgrenon December 12 when she refused to reinstate him Also I note that afterWhitehead's December 6 end of the shift meeting, where she voiced herobjection to the notice, neither Stalcup nor Holmgren renewed their de-mand that Whitehead discuss the matters contained in the notice with theemployeesBecause of this finding I need not decide whether, as contended by theGeneral Counsel, the discharges involved herein were motivated in part byStalcup's presentation to Whitehead of a list of alleged safety code infractions and/or because Stalcup and Holmgren met with other employees toelect a shop steward and, if so motivated, whether these activities wereprotected by Sec 7 of the Act21Whitehead did not specifically deny or explain the above conductLikewise, Whitehead on December 6 kept Stalcup's workunder close scrutiny As foundsupra,Whitehead informedStalcup that she had removed the notice and thereafter thesame morning returned to Stalcup's work station and afterlooking over the bundles that Stalcup had packed thatmorning criticized Stalcup for posting the notice Later,after the employees' lunch break, Whitehead returned toStalcup'swork station and complained that some ofStalcup's bundles contained too much air space Stalcuplooked at the bundles and stated, "I've packed this waybefore, and you've never said anything about them beforeto me " Whitehead said nothing Alan Whitehead, her hus-band, who was present, answered "yes that's true," but"they were bad today " Neither Whitehead nor her hus-band explained to Stalcup why Stalcup's similar workwhich was unobjectionable in the past was "bad today "Whitehead left Stalcup's work station but returned shortlyThis time she complained that one of Stalcup's bundleswas lacking a shingle and had an oversized shingle on thetop In response, if Whitehead's testimony is credited, Stal-cup explained that one of the inspectors had told her it waspermissible to use an oversized shingle, whereupon White-head stated she would immediately ask the inspector whoregularly inspected at the mill to verify this, and left, butnot before instructing Stalcup to start marking her bundlesso it would be readily apparent which ones Stalcup hadpacked It is undisputed that Stalcup previously had notmarked her bundles and was not required to do thisWhitehead did not explain why for the first time on De-cember 6 she instructed Stalcup to mark her bundles Inthe meantime, the inspector on December 6 had visited themill and inspected and found nothing wrong with any ofthe bundles packed by Stalcup Indeed, it is undisputedthat during her tenure of employment Stalcup never re-ceived an unsatisfactory inspection rating and her workwas never subject to an inspector's warning Nevertheless,on December 6, after the inspector concluded his tour ofinspection,Whitehead notified Stalcup that the inspectorhad found Stalcup's work 20 inches off grade and White-head warned, "you better watch out " Stalcup looked at theinspector's rating sheet and correctly pointed out that herwork had been rated perfect but it was the work of Jenny,the other first shift packer, whose work was described asbeing 20 inches off gradeThe mill was closed the weekend of December 7-8 andWhitehead was not present during the first shift on Mon-day, December 9, and the mill did not operate on Decem-ber 10 On December 11, Stalcup began work at about 9a m and was discharged at about 11 a in Nevertheless, inthe approximately 2 hours of work Whitehead visitedStalcup'swork area on three separate occasions andchecked her workRegarding Whitehead's December 6 and December 11visits to Stalcup's work station to discuss her work, Stalcupcredibly testified thatWhitehead's conduct was unprece-dented, that after Stalcup's first few weeks of employmentWhitehead testified that generally she checked the quality of the shinglesbeing produced on a daily basis and that on a great number ofoccasionsstood behind a sawyer and watched This does not, however,explain herunusual conduct with respect to Holmgren s work on the morning of De-cember 6 P & L CEDAR PRODUCTS255Whitehead only infrequently observed or spoke to Stalcupabout her workTo recapitulate, immediately upon learning that Holm-gren and Stalcup were responsible for the December 6 no-tice,Whitehead subjected their work to unprecedented ob-servation and in the case of Stalcup criticized her for doingthe type of work which had previously been acceptable,and imposed more onerous working conditions-requiredher to mark bundles-and without justification accusedStalcup of doing unsatisfactory work performed by anoth-er packer These circumstances considered in the contextofWhitehead's hostility toward Stalcup and Holmgren forposting the December 6 notice, demonstrated by her threatto discharge them and their discharge for engaging in thisconduct, establish thatWhitehead's aforesaid visits andconversations with Holmgren on December 6 and Stalcupon December 6 and 11 had the purpose and effect of ha-rassing and intimidating the employees because of theirprotected concerted activitiesAccordingly, I find that bysuch conduct Respondent Employer violated Section8(a)(1) of the ActFlorida Steel Corporation,215 NLRB 97(1974)B The Unfair Labor Practices Attributed to RespondentUnions1The factsRespondent Employer during the time material hereinwas signatory to a collective-bargaining agreement withRespondent Council The agreement was signed by Re-spondentCouncilandRespondentEmployerTheagreement's preamble states in pertinent part that "the sig-natory parties to this Agreement shall be the [RespondentCouncil], acting for itself and in behalf of its affiliated localunionsand each individual employer who accepts andsigns this agreement " Article 2 of the agreement providesfor recognition by Respondent Employer of the Respon-dent Local as the employees' exclusive bargaining repre-sentativeThe agreement, at article 6, provides that any employeewho feels he was unjustly discharged "may request theUnion Shop Committee to represent him," and "the Em-ployer agrees to meet with the Shop Committee upon writ-ten request which must be made within 2 working daysfrom the time of thedischarge or it shall be consideredwaived as a grievance " The agreement further states that if"the parties fall to agree" then the case shall be taken upunder the contractual grievance procedure The contractu-al grievance procedure, in pertinent part, provides that em-ployees shall present their grievances to "the Shop Stewardand/or the Shop Committee" who shall in turn present it,inwriting, to the Employer and that the Employer shallmeet with the shop steward and shop committee to attemptto settle the grievance and either party may call in a repre-sentative of Respondent Council if it desires However, anysettlement must be presented to the Council for final ap-proval or if there is no settlement then the Council's repre-sentative must be notified and, then, if a solution can notbe reached either party may take whatever action it deemsappropriateThe mill's shop steward is Jack Jenny and during thetime material herein the representative of the Council ser-vicing the mill was Oliver Schoonover whose superior wasAl Anderson, the Council's executive secretaryOn December 11, as describedsupra,Holmgren andStalcup were dischargedHolmgren, by phone, immedi-ately notified Council Representative Schoonover and toldhim they were not sure of the real reason for the dischargeand wanted the Union to do something about the matterHolmgren specifically requested a meeting Schoonoveragreed to look into the matter and said he would meetthem at the mill in approximately 25 minutes 22Stalcup and Holmgren waited outside of the mill butSchoonover failed to materialize, so, after 45 minutes, Stal-cup phoned Schoonover and advised him they were wait-ing for him at the mill as arranged Schoonover said that hewas "leaving right away " Stalcup told him that since theirbusiness at the mill was finished it would be better forSchoonover to meet with them at their trailer and gaveSchoonover instructions on how to locate the trailerSchoonover indicated he would meet with them at theirtrailer in approximately 15 or 20 minutes 23 Stalcup andHolmgren waited for over 3 hours at the trailer in vainSchoonover instead of meeting them, as promised, contact-ed the Council's executive secretary, Anderson, and togeth-er they went to the home of Shop Steward Jenny wherethey discussed the discharges and then the three met withWhiteheadWhitehead testified that she met with Jenny, Anderson,and Schoonover on December 11 as a result of a phone callshe received from Schoonover who told her that the threeof them wanted to meet with her at Jenny's home, andfurther testified that when she arrived she was informedthat Jenny, Schoonover, and Anderson had discussed thedischarge grievances of Stalcup and Holmgren and wantedto settle themPreviously, on December 11, Schoonover and Andersonhad met with Jenny and questioned him about the dis-charges and, according to Schoonover, the only thing Jen-ny told them was that Holmgren and Stalcup were dis-charged for creating dissensionWhen Whitehead upon herarrival asked what Respondent Unions' representativeshad decided about the discharges, Schoonover took the po-sition that Whitehead could not discharge either Stalcup orHolmgren for dissension because this was not a ground forimmediate dismissal In response Whitehead stated that ifshe could not discharge Stalcup for dissension she hadthree other reasons to justify the discharge Specifically,that Stalcup had refused Whitehead's orders to use bandsticks, to repack bundles, and to mark bundles Schoon-over declared that since Stalcup had broken three differentrules and had refused to obey orders that the union couldnot fight Stalcup's discharge, but since Holmgren had notrefused to obey an order he could not be fired immediatelyWhitehead said that she would meet with the crew in themorning and discuss the question of Holmgren's reinstate-22 The description of the phone conversation between Holmgren andSchoonovei is based upon a composite of their testimony which is not sig-nificantly inconsistent23 The description of the phone conversation between Stalcup andSchoonover is based upon Stalcup's undenied and credible testimony 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and if it was all right with the crew she would try tomake some arrangements with Holmgren so they wouldwork together 24In the meantime Holmgren and Stalcup, still waiting forSchoonover to meet with them, decided at about 5 30 p into visit the Respondent Council's executive secretary, An-derson, who as describedsupra,had attended the meetingwithWhitehead They went to Anderson's residence andexplained that Schoonover had promised to meet them attheir trailer to discuss their dischargesAnderson statedthat he and Schoonover had waited for them for about 30minutes at the mill and when they did not arrive met andtalked with Whitehead and Jenny Anderson refused to di-vulge what had taken place at the meeting, stating he didnot want to get involved and that they would have to dis-cuss the matter with Schoonover who was at a local tavern,the LoopStalcup and Holmgren went to the Loop Tavern wherethey spoke to Schoonover Holmgren asked why Schoon-over had failed to meet with them at their trailer as prom-ised Schoonover denied he had agreed to meet with themat the trailer but said he thought they had arranged to meetat the mill Holmgren then asked what happened at themeeting at the mill Schoonover stated that Whitehead haddecided to reinstate Holmgren but not StalcupWhen Stal-cup asked why, Schoonover answered, "he was not sure"but that Whitehead had told him "something about badbundles," and said she would shut the mill down beforereinstating Stalcup Schoonover suggested that Stalcup, aswell as Holmgren, report for work the next morning on thechance that Whitehead would have a change of attitudeand reinstate Stalcup as well as Holmgren 25On December 12, the next morning, as describedsupra,Stalcup and Holmgren reported for work and Whiteheadrefused to reinstate them It is undisputed that prior toleaving the mill Holmgren walked over to Shop StewardJenny and told him "Jack, we have a grievance here " Jen-ny replied, "there is nothing I can do " Hearing this, Holm-gren testified, "I didn't have anybody to talk to there, so Iwalked out of the mill," and immediately phoned Schoon-over and told him what had taken place Specifically,Holmgren stated that the first grievance over his dischargehad not been resolved since Whitehead had not allowed24 The description of what occurred at the December 11 meeting betweenWhitehead and the representatives of Respondent Unions is based onSchoonover's testimony except for his testimony that Whitehead unequivo-cally agreed to reinstate HolmgrenWhitehead s version of the position shetook at this meeting with respect to Holmgren s reinstatement is set out inthe text and is supported by Holmgren s credible testimony that when hearrived for work on December 12 that Whitehead told him among otherthings, `she was accepting him back to work only upon the vote of thecrew ' I realize Whitehead also testified that Schoonover phoned sometimeduring the evening of December 11 at which time Whitehead unconditional-ly agreed to reinstate Holmgren However, Schoonover did not corroboratethis testimony and the testimony is inconsistent with her above-describedremark to Holmgren when he reported for work25 The above description of what took place at the Loop Tavern is basedon the testimony of Schoonover and Holmgren I realize that Stalcup testi-fied that Schoonover said that Whitehead had agreed to reinstate Holmgrenon the condition that the crew agreed to work with him This testimonywhich is in accord with what Whitehead admittedly told Schoonover at themeeting of December 11, however, does not jibe with Holmgren's andSchoonover's account of what was said at the Loop Tavern by Schoonoverhim to return to work for the same reason as his initialdischarge Schoonover replied, "I don't know what I cando I got your job back once" Holmgren disputed this stat-ing, "we never had a grievance procedure, you just wentthere and did something between you and the employer Iwasn't there You never even asked me for my opinion ofwhat happened in that case " Schoonover said that hewould phone Anderson and determine what could be doneAlso during this phone conversation Stalcup took the re-ceiver and spoke to Schoonover Stalcup told him that shehad gone to the mill for work as he had suggested butWhitehead had refused to reinstate her Schoonover toldStalcup that he would speak with Anderson to determinewhat could be done and then speak with Stalcup and see ifthey could set up a meetingOn December 16 Stalcup and Holmgren met with An-derson and Schoonover The meeting was apparently initi-ated by the discriminateesHolmgren stated that he be-lieved his second discharge was a continuation of the firstone Stalcup stated nothing had been done about her dis-charge grievance since she had never been given the oppor-tunity to present her version of the events Holmgrenagreed and asked for a chance to present their version ofthe events pertinent to their discharges and, at this point,handed Anderson a typed paper containing what Stalcupand Holmgren believed was a chronological account of theevents pertinent to their discharges Anderson and Schoon-over read the document Anderson then stated, "I don'tknow what I can do with this, you know, we've done all wecan" Schoonover told Holmgren he did not see why heshould do anything more for Holmgren since he had gottenhis job back once but that Holmgren could not keep it andwould probably lose it again if reinstated Stalcup askedfor the reason the union was not able to get her reinstatedand was informed by Anderson that in the business of ne-gotiating "you have to give a little to get a little" Themeeting concluded with Holmgren reiterating that in hisopinion Stalcup and himself had never been given a chanceto tell their side of the story and asked what they could doto get their grievances heard Anderson suggested theystart back at the mill levelFollowing Anderson's advice that they "start back" atthe mill level with their discharge grievances, Stalcup andHolmgren on the same day prepared and signed a writtenrequest addressed to the Respondent Employer reading,"we request a meeting with you [referring to Whitehead] inbehalf of Linda Stalcup and Rex Holmgren who feel theyhave been unjustly discharged " 26 This request was deliv-ered on December 16 by Holmgren to Shop Steward Jen-ny Holmgren explained that it was their written grievanceand they would like a meeting Jenny accepted it, stating,"I don't know what I can do but I'll try " The next morn-ing, before the start of work, Stalcup and Holmgren wentto the mill to find out whether any action had been takenon their written grievance They approached Jenny in thepacking area in the presence of the crew Holmgren asked26This request was backdated to December 13 by Holmgren on the ad-vice of a former District Council representative Smith, so as to comply withthe contractual requirement that discharge grievances must be presented inwriting to the employer by the union shop committee within 2 working daysfrom the time of discharge P & L CEDAR PRODUCTSthe crew whether Jenny had appointed a grievance com-mittee to talk with Whitehead about his and Stalcup's dis-charge grievances 27 When he received a negative responseHolmgren asked Jenny why he had not appointed a griev-ance committee Jenny replied, "can't you get it throughyour thick heads that Whitehead is not going to meet withyou " Holmgren asked Jenny why he did not process thegrievance Jenny answered, "he was tired of the whole situ-ation, and he was not going to do anything more " At thispoint Whitehead, who had been observing what was takingplace, interjected, "how can you expect any grievance pro-cedure after you talked to me that way " Holmgren askedher to repeat what he was supposed to have said White-head refused to do so but asked Jenny to repeat what it wasthat Holmgren had said on December 12 Jenny declaredthatHolmgren had told Whitehead to "blow it out herass " Holmgren denied this and asked the crew if anyonewanted to be on the grievance committee but was informedthat without the approval of the shop steward they couldnot actOn December 17 Holmgren, by phone, notified CouncilRepresentative Schoonover that Jenny had refused to han-dle the discharge grievance filed by himself and StalcupSchoonover informed Holmgren he was tired of "thiswhole thing," that he had gotten Holmgren's job back onceand there was nothing more that he could doDuring January 1975 Stalcup instituted charges with theRespondent Local against Jenny and Schoonover, allegingthat they had failed to properly handle the discharge griev-ances filed by herself and Holmgren Likewise Stalcup filedidentical charges with the Respondent Council against An-derson and the officials of the Local Union The chargeswere read to the membership of the Respondent Local atthemonthly meeting held on January 19, 1975, and thepresident of the Local indicated they were barred by thelimitation period in the Union's constitutionDuring thecourse of the meeting Stalcup stated that regardless of themerits of the discharge grievances filed by herself andHolmgren that she felt that at the very minimum Holmgrenand herself should be afforded the opportunity to tell theirside of the story The president of the Local stated that hedid not know what to do about the discharge grievancesand told Stalcup that if she needed further help to askAnderson Stalcup immediately asked Anderson, who waspresent, what Holmgren and herself could do about theirdischarge grievancesAnderson did not answer but laterthat month notified Stalcup, by letter, that he had talked tosome people about Stalcup's grievance and understoodthat Stalcup had been discharged for "poor work" andthere was nothing further he could do27 The contractual grievance procedure provides that a discharged em-ployee process his grievance through the union shop committee Since Stal-cup and Holmgren had constituted two-thirds of the committee their dis-chargesmade it necessary for Jenny to appoint two new committeemembers28As notedinfrathe Council fixes the amount of these dues and by virtueof a per capita tax shares in the dues2Discussion and ultimate findings257(a)The responsibility of theRespondentUnions for theconduct of Jenny,Schoonover,and AndersonTurning first to the threshold question of the status ofJenny, Schoonover, and Anderson, Respondent Unionsadmit that at all times material Jenny was an agent actingfor the Respondent Local and that Anderson and Schoon-over were agents acting for the Respondent Council Gen-eralCounsel takes the position that Jenny acted as anagent for the Respondent Council as well as the Local andthat Schoonover and Anderson acted as agents for the Re-spondent Local as well as the Council In evaluating thisaspect of the case, I am of the opinion that the recordestablishes that Respondent Unions were engaged in aJoint venture in representing the employees employed byRespondent Employer and in administering the applicablecollective-bargaining agreement and that pursuant to thisagreement were specifically engaged in a common enter-prise in handling Stalcup's and Holmgren's grievances Inso concluding, I have considered the terms of the collec-tive-bargaining agreement, the Council's constitution andbylaws and the Local's bylaws and work rules, and theconduct of Jenny and Anderson and Schoonover in han-dling the disputed grievancesThe collective-bargaining agreementThe collective-bargaining agreement was signed by theCouncil but by its terms states that it was negotiated andsigned by the Council acting for itself and in behalf of theLocal and designates the Local as the employees' exclusivebargaining representativeUnder the terms of the agree-ment, both the Council and Local receive benefits andshare the responsibilities of representing the employeescovered by the agreement(i)Under the agreement's union-security provision, theemployees must join the Local and pay dues to the Localas a condition of continuing employment 28 Likewise thedues-checkoff provision provides for dues payment to theLocal, however, the Council as well as the Local agree tohold the Respondent Employer harmless against liabilityarisingout of action taken in connection with anemployee's dues payments(ii)Under the agreement's health and welfare and pen-sion plans, the Respondent Employer agrees to contributeon behalf of the employees to plans established by the Em-ployer and Council(iii)The Local is given the power to designate one Satur-day a year as a picnic day which must be honored by theRespondent Employer as a nonwork day(iv)The agreement creates a standing safety committeeto propose contract language to the Council and Respon-dent Employer and to provide guidance to the Local andthe Employer in inaugurating a safety training programAlso the agreement gives the Local authority to summon a 258DECISIONSOF NATIONALLABOR RELATIONS BOARDstate safety inspector in connection with noncompliance ofstate safety regulations(v)Any addendum or supplement to the agreementmust be approved or rejected by the Council(vi)Any proposed change in the contractual wage ratesmust be dealt with first by a committee composed of repre-sentatives from the Local, Council, and Employer Anyagreement to change the rates of pay must be approved bythe Council(vii) In the case of employees who believe they havebeen unjustly discharged the agreement provides that they"may request the Union Shop Committee," which is select-ed by the shop steward, to meet with the Employer overtheir grievance In the case of all other employee griev-ances, the agreement provides that they be discussed firstby the Employer with the shop steward and shop commit-tee who may ask for a representative from the Council toattend but in any event any settlement must be approvedby the Council and if no settlement is reached the Councilrepresentative must be notified and only then, if a solutioncan not be reached, may the Local resort to economic ac-tionThe Council's constitution and bylaws, the Locals bylawsand work rulesThe symbiotic relationship between the Council and theLocal is further demonstrated by the Council's constitutionand bylaws and the Local's bylaws and work rules whichwhen considered alongside of the collective-bargainingagreement further establish that the Local and Council rep-resent the mill employees and administer the bargainingagreement as a joint venture The Council's constitutionand bylaws and Local's bylaws and working rules in perti-nent part provide(i)Both organizations are chartered by and subject totheUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO The Local admits employees to mem-bership, the Council does not The Local affiliates itself, asdo several other locals, with the Council(ii)The local unions affiliated with the Council, includ-ing Respondent Local, elect delegates to the Council andthe Council's executive officers are likewise elected by thelocal unions(iii)All collective-bargaining agreements under whichmembers are employed must be approved and signed bythe Council and are negotiated by a Council negotiationcommittee whose bargaining position is guided by recom-mendations from members of the affiliated local unionsThe Council may not execute an agreed-upon contract un-less it has been ratified by the membership of the affiliatedlocals(iv)The Council derives its income from a per capita taximposed on its affiliated locals and can additionally spe-cially assess a local(v)Applications for the chartering of new locals aremade through the Council to the International Union anddeterminations to dissolve or consolidate an existing localare made by the Council(vi)The Council is the central governing body, with leg-islative and executive power over all matters relating to thelocals and their members As such the Council establishesthe amount of dues and initiation fees paid by local mem-bers, establishes working and trade rules, and enforces saidrules and issues working cards(vii)The Council has the sole authority to conduct trialsand impose discipline upon members who violate the rulesof the Council or locals and to retain fines levied for theviolations of said rules(viii)The rules and bylaws passed by the locals must beconsistent with and approved by the CouncilThe conduct of Jenny, Schoonover, and Anderson inhandling the grievancesWhat occurred when Stalcup and Holmgren grievedover their discharges further illustrates that the Local andCouncil were engaged in anoint venture in connection withthe representation of the mill's employees and the adminis-tration of the agreement covering these employees and thatpursuant to this common venture jointly handled the griev-ancesThe collective-bargaining agreement provides that in thecase of discharge grievances that a shop committee woulddiscuss said grievances with the employer at the first stepof the grievance procedure The shop committee is selectedby the shop steward Shop Steward Jenny, admittedly anagent of the Local, was supposedly appointed to his posi-tion by the Local's president but in fact had been appoint-ed by the Council and, as describedsupra,retained hisposition when a majority of the employees voted for him inan election conducted with the permission of the CouncilHolmgren and Stalcup took their discharge grievance di-rectly to Schoonover, who as describedsupradid not objectto this procedure To the contrary, he phoned the Respon-dent Employer and arranged for a grievance meetingSchoonover and his boss, Anderson, met with the Respon-dent Employer and discussed the grievances of Holmgrenand Stalcup in Jenny's presence, at Jenny's home, andagreed with the Respondent Employer's justification forStalcup's discharge and objected to Holmgren's It wasSchoonover who notified the discriminatees of the outcomeof this grievance meeting and, as describedsupra,suggest-ed they both return to work the next morning When Re-spondent Employer refused to reinstate Holmgren andcontinued to refuse to reinstate Stalcup, Holmgren prompt-ly grieved to Jenny and Schoonover Jenny refused to han-dle the matter and Schoonover stated he would consultwithAnderson Thereafter, the discriminatees met withSchoonover and Anderson and presented a written ac-count of the facts pertinent to an evaluation of the meritsof their discharge Anderson and Schoonover read the ac-count and indicated they could do nothing more for themand suggested that they start back at the mill level, where-upon, the discrimmatees asked Jenny, in writing, to ap-point a shop committee and meet with the RespondentEmployer about their dischargesWhen Jenny refused tocomply with this request, Stalcup complained at a Localmeeting about the manner in which representatives of Re-spondent Unions had handled the grievances of Stalcupand Holmgren The Local's president indicated he did notknow what to do about the matter and advised Stalcup thatany further discussion should be between Stalcup and An- P & L CEDAR PRODUCTS259derson Stalcup asked Anderson what if anything could bedone about her grievance and Holmgren's Anderson saidnothing but later that month by letter notified Stalcup ineffect that he had investigated her grievance and felt it waswithout merit and that nothing further could be doneabout her dischargeIn sum, what occurred when Stalcup and Holmgrensought the aid of the Respondent Unions establishes thatat all times from the start to finish the representatives ofthe Council and Local jointly handled the discriminatees'grievancesBased on the foregoing, I find that Respondent Unionswere engaged in a joint venture in representing the employ-ees employed by the Respondent Employer and in admin-istering the applicable collective-bargaining agreement andthat pursuant to this agreement were engaged in a commonenterprise in handling Stalcup's and Holmgren's griev-ancesUnder these circumstances, I further find that Jen-ny, Schoonover, and Anderson in relation to these griev-ances acted as agents of the Respondent Council andRespondent Local and that Council and Local each arechargeable with the consequences of such acts 29 CfLodgeNo 40, Boilermakers (Riley-Stoker Construction Co),197NLRB 738, 742-743 (1972) In reaching this conclusion Ihave not relied solely upon the closeness between theCouncil and Local as exhibited by the constitution, bylaws,and working rules (seeFranklin Electric,121NLRB 143(1958) ), rather, this is only one of several factors whichestablished the joint responsibility of the RespondentUnions for the handling of the discriminatees' grievancesSee, e g,SheetMetal Workers Intl Assoc (Burt Manufac-turing Co),127 NLRB 1629, 1666-67 (1960),Lodge No 40,Boilermakers, supra(b) The Respondent Council's contention that Section 10(b)of the Act prevents the issuance of an order against theCouncilRespondent Council urges that Section 10(b) of the Act,which provides that "no complaint shall issue based uponany unfair labor practices occurring more than 6 monthsprior to the filing of the charge," prevents issuance of anorder against Respondent Council It points to the fact thatthe Charging Parties did not file a charge specifically nam-ing the Council until July 2, 1975, more than 6 monthsaftertheCouncil'sactions involving Stalcup's andHolmgren's grievances However, as foundsupra,the rec-ord establishes that, in representing the mill's employeesand in administering the agreement covering these employ-ees, the Respondent Council with the Respondent Localwas engaged in a joint venture and that the handling ofStalcup's and Holmgren's grievance by the Council was apart of the operation of this joint venture Under thesecircumstances, I am of the opinion that for purposes of this29 The consolidated complaint does in haecverbaallege that the Respon-dent Unions' relationship was that of a joint venture However, the com-plaint does allege that Jenny, Anderson, and Schoonover acted as agents onbehalf of both the Council and Local Also Respondent Unions at the startof the hearing were apprised that in effect this was the General Counsel'stheory and the joint venture question was fairly and fully triedproceeding that the notice of service on the Local was suf-ficient to satisfy the statutory requirements that the Coun-cil be fairly apprised of the alleged unfair labor practicesand accorded an opportunity to defend against them CfRef-Chem Company, et al,169NLRB 376, 380 (1968),NLRB v A E Nettleton Co,241 F 2d 130, 133 (C A 2,1957),International Brotherhood of Teamsters vUnitedStates,275 F 2d 610 (C A 4, 1960), cert denied 362 U S975Here, as foundsupra,the Local was served with thecharge and the complaint Further, both the Local andCouncil were fully aware at all times that the unfair laborpractices alleged concerned the conduct of Jenny, Ander-son, and Schoonover, who, while acting as agents for theCouncil and Local, unlawfully refused to process the griev-ances of Stalcup and Holmgren This is what the consoli-dated complaint in substance alleges And, several weeksprior to the hearing, Respondent Council through its attor-ney was served with a copy of the complaint, filed a timelyanswer denying the commission of the alleged unfair laborpractices, and participated and adduced evidence at thehearing in defense of the chargesMoreover, consideringthe close relationship between the Respondent Unions asthe joint representatives of the mill's employees, it is realis-tic to presume that the Council received prompt noticeabout the initial charge filed against the Local on January21, 1975, which alleged in substance that the Local throughits agents and representatives failed and refused to proper-ly represent Holmgren and Stalcup by failing and refusingto process their grievances In this regard I note that Forks,Washington, where the offices of the Council and Localwere located at the time and where the charge was servedon the Local, is a small town with a population of less than2,000Based on the foregoing, I reject Respondent Council's10(b) defense and deny that portion of its motion to dis-miss which is based on this defense(c)The Respondent Unions' failure to properly representStalcup and HolmgrenThe consolidated complaint in substance alleges that Re-spondent Unions violated Section 8(b)(1)(A) of the Act byrefusing on December 11, 1974, to process Stalcup's dis-charge grievance and by refusing on December 12, 1974,and thereafter, to accept Holmgren's discharge grievanceIn support of these allegations, the General Counsel urgesthat the record proves that Respondent Unions violatedtheir statutory duty of fair representation owed Stalcupand Holmgren The test of failure by a labor organizationto fairly represent unit employees was set forth by the Su-preme Court inVaca v Sipes,386 U S 171 (1967) Therethe Court held, "A breach of the statutory duty of fairrepresentation occurs only when a union's conduct towarda member of the collective bargaining unit is arbitrary, dis-criminatory, or in bad faith" at 190 Likewise it is settledthat "Union action which is arbitraryneed not bemotivated by bad faith to amount to unfair representa-tion "Ruzicka v General Motors Corp,523 F 2d 306 (C A6, 1975) Guided by these principles, I shall evaluate sepa-rately the Respondent Unions' handling of Stalcup's andHolmgren's grievance 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDStalcup's grievanceThe record establishes that the efforts of the RespondentUnions to restore Stalcup's employment was half-hearted,and fell far short of the standards which govern a union'srepresentation of its members On December 11, 1974, im-mediately following her discharge, Stalcup sought the aidof Council Representative Schoonover who agreed to meetwith Stalcup and Holmgren to discuss what had takenplace, yet, for an unexplained reason Schoonover failed tomeet them as promised 30 Instead, with Anderson and Jen-ny, Schoonover met with Respondent Employer White-head and, at this time, without any questioning approvedofWhitehead's justification for Stalcup's dischargeSchoonover acceptedWhitehead's uncorroborated asser-tion that Stalcup had been guilty of multiple acts of insub-ordination and was discharged for this reason in additionto her having caused dissension among the crew In myopinion, this is a clear example of arbitrary and perfuncto-ry handling of a grievance For, "the duty to fairly repre-sent included the duty to act as advocate for the grievantFailure to discuss the case with (the grievant) was not merenegligence, it was a reckless disregard of his rights " E LMustee & Sons, Inc,215 NLRB 203 (1974), citingSargentElectric Company,209 NLRB 630 (1974)Additional evidence of the lack of fair representation isSchoonover and Anderson's acceptance at face value ofWhitehead's uncorroborated reasons for discharging Stal-cup, despite the fact that the surrounding circumstancescried out for an investigation Thus, when Schoonover andAnderson met with Whitehead about Stalcup's grievancethey had information from three sources concerningStalcup's discharge, Shop Steward Jenny and the warningand termination slips issued to Stalcup Jenny told themthat Stalcup was discharged for creating dissension Thewarning slip threatened Stalcup with discharge for causingdissension of any kind among the crew And the termina-tion slip stated that Stalcup was fired for three reasons,namely, causing dissension, holding an unauthorized meet-ing during breaktime, and for refusing to fix bundles asrequested by Whitehead However, when Schoonover toldWhitehead that Stalcup could not be discharged for caus-ing dissension,Whitehead in effect disavowed this reasonand justified the discharge on the ground that Stalcup hadbeen insubordinate toward Whitehead by refusing ordersto use band sticks, to repack bundles, and to mark bundlesIn other words Whitehead abruptly shifted the grounds forthe discharge and advanced two new reasons, not listed onStalcup's termination slip, and disavowed the so-called"unauthorized meeting" and "dissension" as grounds forthe discharge Nevertheless, Respondent Unions' represen-tatives simply acceptedWhitehead's justification without30 I can not conclude that Schoonover s failure to meet with Stalcup andHolmgren as promised was the result of a misunderstanding Schoonover inno uncertain terms had beeninformed that the meeting was to take place atthe discriminatees trailer and indicated he would meet them there At thehearing Schoonover failed to explain his failure to meet with Stalcup andHolmgren prior to the meeting with Whitehead, nor did he explain whyafter hearing Whitehead's accusations against Stalcup he made no effort tosecure Stalcup's story of the events before agreeing that the discharge wasjustifiedeven questioning her about thebona fidesof the new rea-sons advanced to justify the discharge and without evengiving Stalcup an opportunity to explain or defendFive days after the Respondent Unions had in effectplaced their stamp of approval upon Stalcup's discharge,Anderson and Schoonover at the insistence of Stalcup andHolmgren read their account of the events which led up toand resulted in Stalcup's discharge Even then they madeno effort to seek out Whitehead and confront her withthese facts but instead Anderson told Stalcup, "I don'tknow what I can do with this [referring to Stalcup's writtenaccount] we've done all we can" and, suggested that Stal-cup start back at the mill level with her grievance Thereaf-ter, Stalcup and Holmgren presented a written grievance toJenny asking for a meeting with the shop committee andWhitehead about their discharges Jenny refused to processthe matter, explaining that he was tired of the whole situa-tion Jenny also stated, "Whitehead is not going to meetwith you", however, there is a lack of evidence that thiswas trueNeither Jenny nor Whitehead testified thatWhitehead subsequent to the grievance meeting of Decem-ber 11 was ever asked or had refused to meet with repre-sentativesofRespondentUnions to discuss eitherHolmgren's or Stalcup's grievanceBased on the foregoing, I find that in their handling ofStalcup's discharge grievance that the Respondent Unionsacted in an arbitrary and perfunctory manner in violationof their duty to fairly represent Stalcup in presenting hergrievanceAccordingly, Respondent Unions violated Sec-tion8(b)(1)(A) of the ActHolmgren's grievanceAs I have foundsupra,on December 12 Whitehead con-ditioned Holmgren's reinstatement upon his agreement tocease causing dissension among the crew and unlawfullyrefused to reinstate HolmgrenHolmgren went immedi-ately to Shop Steward Jenny and sought his aid Jennyrefused,without any explanation, to handle Holmgren'sgrievance Holmgren the same day sought the aid of Coun-cilRepresentativeSchoonover and specifically toldSchoonover that Whitehead had in effect refused to rein-state him for the same reason he had been dischargedSchoonover replied he did not know what more could bedone since he had already gotten Holmgren's job backonce already Holmgren complained that Schoonover hadreached a decision without even hearing what had oc-curredSchoonover stated he would consult with theCouncil's executive secretary, Anderson, about the matterThe treatment accorded Holmgren by Jenny andSchoonover on December 12, in my opinion, does notcomport with the duty of the Respondent Unions to fairlyrepresent Holmgren Jenny and Holmgren without any ra-tional explanation arbitrarily refused to aid HolmgrenThis is especially strange since, 1 day earlier under the im-pression that Holmgren had been discharged in substantialpart for causing dissension, Schoonover had taken the po-sition at the grievance meeting that this was not a groundfor immediate dismissal, thereby securing a commitmentby Whitehead to reinstate Holmgren Yet the next day,when Holmgren informed him that Whitehead had refused P & L CEDAR PRODUCTS261to reinstate him for the same reason she had earlier dis-charged him, Schoonover indicated he could do nothingabout the matter Schoonover took this position withoutfirst even listening to Holmgren's version of the events or,for that matter, without even speaking to Whitehead aboutthe matterThen on December 16 Schoonover and Anderson at theinsistence of Holmgren and Stalcup read Holmgren's writ-ten account of what transpired between himself and White-head Schoonover's reaction was that since he had alreadyhelped Holmgren get his job back once that he could notsee why he should do anything more for Holmgren inas-much as Holmgren would in all probability not be able tokeep his job even if Whitehead agreed for a second time toreinstate him Anderson suggested that Holmgren and Stal-cup start again with their grievance at the mill level Fol-lowing this advice, Holmgren submitted a written requestto Shop Steward Jenny asking that Jenny summon theshop committee to meet with Whitehead about his dis-charge The next day Jenny informed Holmgren in effectthat he would not appoint a shop committee to process thegrievance or otherwise process the grievance explainingthat he was tired of the whole situation 3i Holmgren imme-diately notified Schoonover of Jenny's refusal Schoonover,like Jenny, stated he was tired of the whole matter and thatnothing more could be doneIn my opinion, as described above, the treatment ac-corded Holmgren by Schoonover, Anderson, and Jennyfollowing December 12, like his treatment by Jenny andSchoonover on December 12, does not comport with theduty of the Respondent Unions to fairly represent Holm-grenRespondent Unions' representatives during this peri-od refused to process Holmgren's grievance overWhitehead's refusal to reinstate him even though the soleevidence in their possession, Holmgren's written account,indicated that the conduct of the Respondent Employerwas completely without justification 32Based on the foregoing, I find that in handlingHolmgren's grievance that the Respondent Unions acted inan arbitrary and perfunctory manner in violation of theirduty to fairly represent Holmgren in presenting his griev-anceAccordingly, the Respondent Unions violated Sec-tion 8(b)(1)(A) of the ActMiscellaneous contentionsIn concluding that Respondent Unions improperly pro-cessed the discrimmatees' grievances, I have consideredand rejected General Counsel's contention that personalhostility between the discrimmatees and Jenny motivated31During this conversation, as described in detailsupra,Jenny declaredthat it was his understanding that Holmgren had told Whitehead on Decem-ber 12 "to blow it out her ass' Jenny did not testify about this remarkwhich was in my view a patent fabrication No one including Whiteheadattributes such a remark to Holmgren and nothing Holmgren said to White-head on December 12, regardless of whose testimony is credited, could havebeen construed in this fashion Finally, I note that no one places Jennysufficiently close enough to have heard what was said between Holmgrenand Whitehead on December 1232There is no contention or evidence that during the time material thatrepresentatives of the Respondent Unions spoke to Whitehead about thereasons which caused her on December 12, to refuse to reinstate HolmgrenRespondent Unions' illegal conduct Although it is plainthat Jenny was antagonistic toward Holmgren and Stalcupfor reasons which in part relate to internal union mattersand in part to conditions of employment at the mill, I donot believe that the record preponderates in favor of afinding that the Respondent Unions' conduct was motivat-ed by Jenny's personal hostilityLikewise, I have considered and rejected RespondentUnions' defense that neither of the discriminatees "filed avalid timely complaint or grievance under the collective-bargaining agreement " In this regard the agreement statesthat a discharged employee "may request the Union shopcommittee to represent him [and] (T)he Employer agrees tomeet with the shop committee upon written request whichmust be made within 2 working days from the time of thedischarge "Respondent Unions urge that neitherHolmgren or Stalcup filed a timely "written request" asprovided in the agreement I disagree The agreement doesnot require that a grievant file a written request, rather itmerely requires a grievant request representation by theunion shop committee and indicates that it is the shopcommittee, not the grievant, which shall make the writtenrequest to the Employer for a grievance meeting Also thediscriminatees' failure to initially request that the shopcommittee represent them is not fatal inasmuch as neitherthe Respondent Unions' representatives nor the Respon-dent Employer ever objected to the manner in which thediscriminatees chose to proceed with their grievances It isundisputed that on December 11, the day they were dis-charged, the discrimmatees sought the aid of Council Rep-resentative Schoonover, who that same day met with ShopSteward Jenny and Council Executive Secretary Anderson,and together they met with Respondent Employer and dis-cussed and resolved the grievances In other words the rec-ord overwhelmingly establishes that the discriminateesfiled their grievances within the time and in a form permit-ted by the agreement In addition, the record establishesthatRespondent Unions' argument, raised for the firsttime in this proceeding, that the discriminatees did not filea valid or timely grievance is an afterthought unrelated totheRespondent Unions' failure to properly process thegrievances Thus, during the material period of time therewere several conversations between the discriminatees andvarious officials of the Respondent Unions, as well asAnderson's written communication to Stalcup, neverthe-less, at no time did anyone indicate to the discriminateesthat their grievances were untimely filed or otherwise didnot conform to the filing requirements contained in thecollective-bargaining agreementFinally Respondent Unions contend that the lack of abinding contractual arbitration provision militates againstconcluding that they acted improperly because, absentcompulsory arbitration, the parties "could have arguedabout the matter forever " I disagree The statutory right offair representation is derived from the principle of exclu-sive representation set forth in Section 9(a) of the Act(Vaca v Sipes,386 U S 171, 177-178, 181-183 (1967) ),thus, although Respondent Unions' failure to properly pro-cess the disputed grievances did not occur in the context ofa grievance procedure ending in binding arbitration, theystillhad a statutory duty to fairly represent the employees 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDin handling their contractual grievances SeeFigueroa deArroyo, etal v Sindicatode TrabajadoresPackinghouse,425 F 2d 281, fn 2 (C A 1, 1970)(d) Respondent Local's attempt to cause Smith ShingleCompany to discharge Stalcup and HolmgrenOn January 20, 1975, Holmgren and Stalcup were hiredby the M R Smith Shingle Company They were hired byMerle Watson, the company's assistant manager SmithShingle's employees were covered by the identical collec-tive-bargaining agreement as the Respondent Employer'semployees Smith Shingle's second shift shop steward, ad-mittedly an agent of the Respondent Local, is Art Holz,who is employed there as a packer Also employed bySmith Shingle is Mickey Gooding the Respondent Local'svice president, admittedly an agent of the LocalThe consolidated complaint alleges and the GeneralCounsel contends that, following the discriminatees' em-ployment by Smith Shingle, Holz and Gooding ap-proached AssistantManager Watson and attempted tocause him to discharge the discriminatees for reasons pro-scribed by the Act The pertinent facts are undisputed andcan be briefly statedThe undenied testimony of Watson is that during thefirstweek of the discriminatees' employment-the week ofJanuary 20, 1975-Holz and Gooding spoke to him aboutthemHe testified that "Holz mentioned to me that Ishould be very careful about hiring Linda (Stalcup) andRex (Holmgren) because of trouble that they had [and]cautioned me about being careful when I did hire them,"and explained to Watson that they had trouble with theirprevious employer inasmuch as they watched for safety vi-olations and "things like this" and were careful about what"was going on " Likewise, Gooding during this periodspoke to Watson about Holmgren and Stalcup and, asWatson testified, told him "very much the same" as Holz,"just cautioningme that there had been trouble withthem " Admittedly neither Holz nor Gooding asked Wat-son to take any kind of action against Stalcup or Holmgrennor was the employment of Holmgren and Stalcup affectedin any manner by these conversationsBased on the foregoing, I find that the record fails toestablish that either Gooding or Holz engaged in the typeof conduct which rises to the level of an attempt to cause aviolation within the meaning of Section 8(b)(2) and, inas-much as Watson is a statutory supervisor, their remarkswere otherwise not proscribed by Section 8(b)(1)(A) Un-der the circumstances, I shall recommend that this portionof the consolidated complaint be dismissed(e) Respondent Local threatens StalcupIt is undisputed that on January 27, 1975, Stalcup waswaiting in Smith Shingle's packing room with employeesRobinson and Walkoff when Shop Steward Holz, as hewalked by, told Robinson and Walkoff that Stalcup "hascharges in on all of you " Robinson asked if this was trueand Stalcup stated she only had "charges in on Union offi-cials that have not been doing their job " Holz then statedthat Anderson, the Respondent Council's executive secre-tary, had told him that Stalcup had "charges in on ev-erybody " Holz warned Stalcup, "you better watch outYou and him aren't going to be around very long "Previously, as describedsupra,Stalcup had filed intraun-ion charges against Schoonover, Anderson, and Jenny, al-leging that they had failed to properly process the dis-charge grievances filed by herself and Holmgren Likewise,on January 21, 1975, Holmgren had filed the charges in-volved in the instant litigation alleging that RespondentLocal had failed to fairly represent himself and Stalcup inconnection with the aforesaid grievancesBased on the foregoing, I find that Holz, admittedly anagent of the Respondent Local, in the presence of otheremployees threatened Stalcup that Stalcup and Holmgrenwould suffer reprisals because Stalcup had engaged in in-traunion activities protected by the Act and because Holm-gren had filed unfair labor practice charges with the Boardon behalf of himself and Stalcup By engaging in this con-duct, Respondent Local violated Section 8(b)(1)(A) of theActUpon the basis of the foregoing findings of fact and theentire record, I make the followingCONCLUSIONS OF LAW1Respondent Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2Respondent Unions are labor organizations withinthe meaning of Section 2(5) of the Act3By discharging Rex Holmgren and Linda Stalcup forengaging in protected concerted activities, RespondentEmployer violated Section 8(a)(1) of the Act4 By excessively criticizing, policing, and harassing RexHolmgren and Linda Stalcup for engaging in protectedconcerted activities,Respondent Employer violated Sec-tion 8(a)(1) of the Act5By threatening Linda Stalcup with reprisals becauseshe engaged in intraunion activities protected by the Actand because unfair labor practice charges had been filedon her behalf, Respondent Local violated Section8(b)(1)(A) of the Act6By processing the grievances of Linda Stalcup andRex Holmgren in an arbitrary and perfunctory mannerand not representing them fairly, Respondent Unions vio-lated Section 8(b)(1)(A) of the Act7The aforesaid unfair labor practices affect commercewithin the meaning of the ActTHE REMEDYHaving found that Respondent Employer and the Re-spondent Unions have engaged in certain unfair laborpractices, it will be recommended that they cease and de-sist therefrom and take certain affirmative action designedto effectuate the purposes of the ActIt has been found that Respondent Employer has violat-ed Section 8(a)(1) of the Act by discharging Linda Stalcupand Rex Holmgren I shall, therefore, recommend that theRespondent Employer offer them immediate and full rein-statement to their former jobs or, if these jobs no longer P & L CEDAR PRODUCTS263exist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privilegesI shall further recommend that Respondent Employermake Stalcup and Holmgren whole for any loss of earningsthey may have suffered as a result of their discharges bypayment of a sum of money equal to what they normallywould have earned from December 11, 1974, to the datethe Respondent Employer offers them reinstatement, lessnet earnings, with backpay and interest thereon to be com-puted in the manner prescribed by the Board in F WWoolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co,138 NLRB 716 (1962)It will also be recommended, in view of the nature of theunfair labor practices, that Respondent Employer be or-dered to cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of theActN L R B v Entwistle Mfg Co,120 F 2d 532, 536(C A 4, 1941)The General Counsel requests that I recommend an or-der providing that the Respondent Unions jointly and sev-erally with the Respondent Employer make the discrimma-teeswhole for any loss of pay (citingSargent ElectricCompany, et al,209 NLRB 630 (1974)) or, in the alterna-tive providing that the Respondent Unions grieve promptlyover the propriety of the discriminatees' discharges and ifnecessary to institute a civil suit against the RespondentEmployer under Section 301 of the Act, paying the legalfees so that the discrimmatees may retain independentcounsel (citingTeamsters Local Unions Nos 186 (UnitedParcel Service),203 NLRB 799 (1973)) I have carefullyconsidered this contention and find that the cases cited arenot controlling in the instant situation but rather that theBoard's Orders inSelwyn Shoe Manufacturing Corp, 172NLRB 674 (1968) (Rembold's discharge and grievance),and EL Mustee &Sons,Inc,215 NLRB 203 (1974), aremore appropriate to the instant situationUpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-edORDER33A Respondent Employer, PhyllisWhitehead d/b/aP & L Cedar Products, Forks, Washington, its officers,agents, successors, and assigns, shallICease and desist from(a)Harassing employees by excessive criticism, policing,and surveillance because they have engaged in protectedconcerted activities(b)Discharging or issuing warning slips to employeesbecause they have engaged in protected concerted activi-ties(c) In any other manner interfering with, restraining, or33 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings conclusions, and Order, and all objections thereto shall bedeemed waived for alt purposescoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act2Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Offer Linda Stalcup and Rex Holmgren immediateand full reinstatement to their former jobs or, if these jobsno longer exist, to substantially equivalent positions, with-out prejudice to seniority or other rights and privileges, andmake them whole for any loss of pay suffered by reason ofthe discrimination against them in the manner providedabove in the section entitled "The Remedy "(b)Rescind and delete from personnel files the writtenwarning slips issued to Rex Holmgren and Linda Stalcupon December 10, 1974(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords, and reports, and all other records necessary to an-alyze the amount of backpay due under the terms of thisOrder(d)Post at its place of business copies of the attachednotice marked "Appendix A " 34 Copies of said notice, onforms provided by the Regional Director for Region 19,after being duly signed by Respondent Employer, shall beposted immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted Reasonable steps shall be taken byRespondent Employer to insure that said notices are notaltered, defaced, or covered by any other material(e)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewithIT IS FURTHER ORDERED that the complaint in Case 19-CA-7487 be, and it herebyis, dismissed insofar as it allegesthat the Respondent Employer violated the Act otherwisethan as found hereinB Respondent Council,Washington-Oregon ShingleWeavers District Council of United Brotherhood of Car-penters and Jointers of America, Forks, Washington, itsofficers, agents, and representatives, shall 35ICease and desist from(a)Restraining or corecing unit employees in the exer-cise of their rights guaranteed by Section 7 of the Act byfailing to fairly represent them in the processing of theirgrievances(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act2Take the following affirmative action whichis neces-sary to effectuate the policies of the Act34 In the event that the Boards Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board' shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board35 Subsequent to the unfair labor practices Respondent Council went outof existence and RespondentLocalaffiliated itselfwith a new DistrictCouncil The parties to this proceeding agreed that the question of whetherany labor organizations constitute successors to the Respondent Unions forpurposes of remedying the unfair labor practices was a subject best left forthe compliance stage of this proceeding 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at the Respondent Council's business officesand meeting halls copies of the attached notice marked"Appendix B " 36 Copies of said notice, to be furnished bytheRegional Director for Region 19, after being dulysigned by the Respondent Council's representative, shall beposted immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted Reasonable steps shall be taken byRespondent Council to insure that said notices are not al-tered, defaced, or covered by any other material(b)Notify the Regional Director for Region 19, in writ-mg, within 20 days from the date of this Order, what stepsRespondent Council has taken to comply herewithIT IS FURTHER ORDERED that the consolidated complaint inCases 19-CB-2377 and 19-CB-2467 be, and it hereby is,dismissed insofar as it alleges that the Respondent Councilviolated the Act otherwise than as found hereinC Respondent Local, Port Angeles Shingle WeaversLocal 2555 of United Brotherhood of Carpenters and Join-ers of America, Forks, Washington, its officers, agents, andrepresentatives, shall1Cease and desist from(a)Restraining of coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act by threaten-ing them with reprisals for filing unfair labor practicecharges with the Board or for participating in protectedintraunion activities(b)Restraining or coercing unit employees in the exer-cise of their rights guaranteed by Section 7 of the Act byfailing to fairly represent them in the processing of theirgrievances(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act2 Take the following affirmative action which is neces-sary to effectuate the policies of the Act(a) Post at the Respondent Local's business offices andmeeting halls copies of the attached notice marked "Ap-pendix C " 37 Copies of said notice, to be furnished by theRegional Director for Region 19, after being duly signedby the Respondent Local's representative, shall be postedimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted Reasonable steps shall be taken by Respon-dent Local to insure that said notices are not altered, de-faced, or covered by any other material36 See In 34,supra"See In34 supra(b)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent Local has taken to comply herewithIT IS FURTHER ORDERED that the consolidated complaint inCases 19-CB-2377 and 19-CB-2467 be, and it hereby is,dismissed insofar as it alleges that the Respondent Localviolated the Act otherwise than as found hereinAPPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrestrain or coerce employees whom werepresent in the exercise of their rights guaranteedthem by Section 7 of the Act by failingor refusing tofairly represent them inprocessing their grievancesWE WILL NOT in any likeor related manner restrainor coerce employees in the exercise of their rightsguaranteedthem by Section 7 of the ActWASHINGTON-OREGONSHINGLE WEAVERS DISTRICTCOUNCIL OF UNITEDBROTHERHOOD OF CARPENTERSAND JOINERSOF AMERICA,AND ITS SUCCESSORSAPPENDIX CNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees in the ex-ercise of their rights guaranteed by Section 7 of theAct by threatening them with reprisals for filing unfairlabor practice charges with the Board or for partici-pating in protected intraunion activitiesWE WILL NOT restrain or coerce employees who werepresent in the exercise of their rights guaranteed bySection 7 of the Act by failing to fairly represent themin processing their grievancesWE WILL NOT in any like or related manner restrainor coerce employees in the exercise of the rights guar-anteed them by Section 7 of the ActPORT ANGELES SHINGLE WEAVERS LOCAL 2555 OFUNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, AND ITS SUCCESSORS